EXHIBIT 10.1

EXECUTION VERSION

Published Deal CUSIP Number: 31620JAG8

Published Facility CUSIP Number: 31620JAH6

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of September 1, 2015

among

FIDELITY NATIONAL INFORMATION SERVICES, INC.,

The LENDERS Party Hereto,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Bookrunners,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01.

 

Defined Terms

     1   

Section 1.02.

 

Other Interpretive Provisions

     26   

Section 1.03.

 

Accounting Terms

     27   

Section 1.04.

 

Rounding

     27   

Section 1.05.

 

References to Agreements and Laws

     27   

Section 1.06.

 

Times of Day

     27   

Section 1.07.

 

Timing of Payment or Performance

     27    ARTICLE 2    THE COMMITMENTS AND CREDIT EXTENSIONS   

Section 2.01.

 

Loans

     28   

Section 2.02.

 

Borrowings, Conversions and Continuations of Loans

     28   

Section 2.03.

 

[Reserved].

     29   

Section 2.04.

 

[Reserved].

     29   

Section 2.05.

 

[Reserved].

     29   

Section 2.06.

 

Prepayments

     29   

Section 2.07.

 

Termination or Reduction of Commitments

     30   

Section 2.08.

 

Repayment of Loans

     31   

Section 2.09.

 

Interest

     31   

Section 2.10.

 

Fees

     31   

Section 2.11.

 

Computation of Interest and Fees

     31   

Section 2.12.

 

[Reserved].

     32   

Section 2.13.

 

Payments Generally

     32   

Section 2.14.

 

Sharing of Payments

     33   

Section 2.15.

 

Defaulting Lenders

     34    ARTICLE 3    TAXES, INCREASED COSTS AND ILLEGALITY   

Section 3.01.

 

Taxes

     34   

Section 3.02.

 

Illegality

     38   

Section 3.03.

 

Inability to Determine Rates

     38   

Section 3.04.

 

Increased Costs

     38   

Section 3.05.

 

[Reserved].

     40   

Section 3.06.

 

Reserves on Eurocurrency Rate Loans

     40   

Section 3.07.

 

Funding Losses

     40   

Section 3.08.

 

Matters Applicable to All Requests for Compensation

     41   

Section 3.09.

 

Replacement of Lenders Under Certain Circumstances

     42   

Section 3.10.

 

Survival

     43   

 

i



--------------------------------------------------------------------------------

ARTICLE 4    CONDITIONS PRECEDENT   

Section 4.01.

 

Conditions to the Effective Date

     43   

Section 4.02.

 

Conditions to the Initial Funding Date

     44   

Section 4.03.

 

Conditions to the Final Funding Date

     45    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01.

 

Existence, Qualification and Power; Compliance with Laws

     47   

Section 5.02.

 

Authorization; No Contravention

     47   

Section 5.03.

 

Governmental Authorization; Other Consents

     48   

Section 5.04.

 

Binding Effect

     48   

Section 5.05.

 

Financial Statements; No Material Adverse Effect

     48   

Section 5.06.

 

Litigation

     48   

Section 5.07.

 

Ownership of Property; Liens

     48   

Section 5.08.

 

Anti-Corruption Laws and Sanctions

     48   

Section 5.09.

 

Taxes

     49   

Section 5.10.

 

ERISA Compliance

     49   

Section 5.11.

 

[Reserved].

     49   

Section 5.12.

 

Margin Regulations; Investment Company Act

     50   

Section 5.13.

 

Disclosure

     50    ARTICLE 6    AFFIRMATIVE COVENANTS   

Section 6.01.

 

Financial Statements

     50   

Section 6.02.

 

Certificates; Other Information

     51   

Section 6.03.

 

Notices

     53   

Section 6.04.

 

Payment of Obligations

     53   

Section 6.05.

 

Preservation of Existence, Etc

     53   

Section 6.06.

 

Maintenance of Properties

     53   

Section 6.07.

 

Maintenance of Insurance

     53   

Section 6.08.

 

Compliance with Laws

     54   

Section 6.09.

 

Books and Records

     54   

Section 6.10.

 

Inspection Rights

     54   

Section 6.11.

 

Use of Proceeds

     54   

Section 6.12.

 

SunGard Issuer Guaranty

     54   

Section 6.13.

 

Further Assurances

     55   

Section 6.14.

 

Designation of Subsidiaries

     55    ARTICLE 7    NEGATIVE COVENANTS   

Section 7.01.

 

Liens

     55   

Section 7.02.

 

Investments

     59   

Section 7.03.

 

Subsidiary Indebtedness

     59   

Section 7.04.

 

[Reserved].

     61   

 

ii



--------------------------------------------------------------------------------

Section 7.05.

 

Dispositions

     61   

Section 7.06.

 

Restricted Payments

     61   

Section 7.07.

 

Use of Proceeds

     62   

Section 7.08.

 

[Reserved].

     62   

Section 7.09.

 

[Reserved].

     62   

Section 7.10.

 

Financial Covenants

     62    ARTICLE 8    EVENTS OF DEFAULT AND REMEDIES   

Section 8.01.

 

Events of Default

     63   

Section 8.02.

 

Remedies Upon Event of Default

     65   

Section 8.03.

 

Application of Funds

     65    ARTICLE 9    ADMINISTRATIVE AGENT   

Section 9.01.

 

Appointment and Authority

     66   

Section 9.02.

 

Rights as a Lender

     66   

Section 9.03.

 

Exculpatory Provisions

     66   

Section 9.04.

 

Reliance by Administrative Agent

     67   

Section 9.05.

 

Delegation of Duties

     67   

Section 9.06.

 

Resignation of Administrative Agent.

     68   

Section 9.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     68   

Section 9.08.

 

No Other Duties, Etc

     68   

Section 9.09.

 

Administrative Agent May File Proofs of Claim.

     69    ARTICLE 10    [RESERVED]    ARTICLE 11    MISCELLANEOUS   

Section 11.01.

 

Amendments, Etc

     69   

Section 11.02.

 

Notices and Other Communications; Facsimile Copies

     71   

Section 11.03.

 

No Waiver; Cumulative Remedies

     73   

Section 11.04.

 

Attorney Costs, Expenses and Taxes

     73   

Section 11.05.

 

Indemnification by the Company

     73   

Section 11.06.

 

Payments Set Aside

     74   

Section 11.07.

 

Assigns

     75   

Section 11.08.

 

[Reserved]

     78   

Section 11.09.

 

Confidentiality

     78   

Section 11.10.

 

Set-off

     79   

Section 11.11.

 

Interest Rate Limitation

     79   

Section 11.12.

 

Counterparts

     79   

Section 11.13.

 

Integration

     79   

Section 11.14.

 

Survival of Representations and Warranties

     80   

Section 11.15.

 

Severability

     80   

 

iii



--------------------------------------------------------------------------------

Section 11.16.

 

[Reserved].

     80   

Section 11.17.

 

Governing Law

     80   

Section 11.18.

 

Waiver of Right to Trial by Jury

     80   

Section 11.19.

 

Binding Effect

     81   

Section 11.20.

 

No Implied Duties

     81   

Section 11.21.

 

USA Patriot Act Notice

     81   

Section 11.22.

 

Judgment Currency

     81   

SCHEDULES

    

1.01

 

Unrestricted Subsidiaries

  

2.01

 

Commitments

  

11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

  

EXHIBITS

      

Form of

  

A

 

Committed Loan Notice

  

B

 

Note

  

C

 

Compliance Certificate

  

D

 

Assignment and Assumption

  

E-1

 

Form of U.S. Tax Compliance Certificate

  

E-2

 

Form of U.S. Tax Compliance Certificate

  

E-3

 

Form of U.S. Tax Compliance Certificate

  

E-4

 

Form of U.S. Tax Compliance Certificate

  

F

 

Solvency Certificate

  

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT, dated as of September 1, 2015, among FIDELITY
NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the “Company”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”) and BANK OF AMERICA, N.A., as Administrative Agent.

RECITALS

The Company intends to consummate the SunGard Transactions (as defined below)
and in connection therewith, the Company has requested that the Lenders extend
credit to the Company in the form of a delayed-draw term loan facility in an
aggregate principal amount not to exceed $1,500,000,000. The Lenders are willing
to provide such facility subject solely to the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“1934 Act” means the Securities Exchange Act of 1934.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agents” means, collectively, the Administrative Agent and any co-agents or
sub-agents (if any) appointed by the Administrative Agent pursuant to
Section 9.05.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Term Loan Credit Agreement.

 

Page 1



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company and its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin” means a percentage per annum equal to:

(a) with respect to the Loans, the following percentages per annum based upon
the corporate rating of the Company in effect by the Specified Rating Agencies
as set forth below:

 

Level

  

Corporate Ratings

(Specified Rating Agencies)

   Eurocurrency Rate     Base Rate   1    At least A3 / A-      1.00 %      0.00
%  2    Level 1 does not apply and at least Baa1 / BBB+      1.125 %      0.125
%  3    Neither Level 1 nor 2 applies and at least Baa2 / BBB      1.25 %     
0.25 %  4    None of Levels 1, 2 or 3 applies and at least Baa3 / BBB-      1.50
%      0.50 %  5    Below Baa3 / BBB-      1.75 %      0.75 % 

(b) with respect to the Commitment Fee, the following percentages per annum
based upon the corporate rating of the Company in effect by the Specified Rating
Agencies as set forth below:

 

Level

  

Corporate Ratings

(Specified Rating Agencies)

   Commitment Fee Rate   1    At least A3 / A-      0.10 %  2    Level 1 does
not apply and at least Baa1 / BBB+      0.125 %  3    Neither Level 1 nor 2
applies and at least Baa2 / BBB      0.15 %  4    None of Levels 1, 2 or 3
applies and at least Baa3 / BBB-      0.20 %  5    Below Baa3 / BBB-      0.25
% 

For purposes of the foregoing, with respect to the Loans or the Commitment Fee,
(i) if either Moody’s or S&P shall not have in effect a rating, then each rating
agency that does not have in effect a rating shall be deemed to have established
a rating in Level 5 and (ii) if the ratings established or deemed to have been
established by the Specified Rating Agencies shall fall within different Levels,
the applicable Level shall be based on the higher of the two ratings unless one
of the two ratings is two or more grades lower than the other (with each ratings
distinction comprising a separate grade, such that, e.g., BB+ is two grades
lower than BBB), in which case the applicable Level shall be determined by
reference to a rating a single grade below the higher of the two ratings.

 

Page 2



--------------------------------------------------------------------------------

“Approved Foreign Bank” has the meaning specified in clause (k) of the
definition of “Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basel III” means the agreement on capital adequacy, stress testing and
liquidity standards contained in “Basel III: a global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee in December 2010, each as amended, and any further guidance
or standards published by the Basel Committee in relation to “Basel III”.

 

Page 3



--------------------------------------------------------------------------------

“Basel Committee” means the Basel Committee on Banking Supervision.

“Bookrunners” means the following, each in their respective capacities as joint
lead arranger and joint bookrunner with respect to this Agreement: Merrill
Lynch, Pierce, Fenner and Smith Incorporated and Wells Fargo Securities, LLC.
For the avoidance of doubt, the Bookrunners shall not include the Joint
Bookrunners, except to the extent expressly set forth above.

“Borrower Stock Contribution” means the contribution on or about the SunGard
Closing Date by the Company to SunGard Merger Subs of common stock of the
Company in an aggregate amount required to be made under the Acquisition
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

“Bridge Facility” means the bridge facility contemplated under the Bridge
Facility Commitment Letter, dated as of August 12, 2015, by and among the
Company, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of America,
N.A., Wells Fargo Securities, LLC and Wells Fargo Bank, National Association.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries:

(a) operating or deposit accounts maintained by the Restricted Companies;

(b) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof having maturities of not
more than 12 months from the date of acquisition thereof or other durations
approved by the Administrative Agent;

(c) securities issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A-2” or “P-2” (or long-term ratings of
at least “A3” or “A-”) from either S&P or Moody’s, or, with respect to municipal
bonds, a rating of at least MIG 2 or VMIG 2 from Moody’s (or the equivalent
thereof);

 

Page 4



--------------------------------------------------------------------------------

(d) commercial paper issued by any Lender that is a commercial bank or any bank
holding company owning any Lender;

(e) commercial paper maturing not more than 12 months after the date of creation
thereof or other durations approved by the Administrative Agent and, at the time
of acquisition, having a rating of at least A-1 or P-1 from either S&P or
Moody’s and commercial paper maturing not more than 90 days after the creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s;

(f) domestic and eurodollar time deposits, certificates of deposit or bankers’
acceptances maturing no more than one year after the date of acquisition thereof
or other durations approved by the Administrative Agent which are either issued
by any Lender or any other banks having combined capital and surplus of not less
than $100,000,000 (or in the case of foreign banks, the Dollar equivalent
thereof) or are insured by the Federal Deposit Insurance Corporation for the
full amount thereof;

(g) repurchase agreements with a term of not more than 30 days for, and secured
by, underlying securities of the type without regard to maturity described in
clauses (b), (c) and (f) above entered into with any bank meeting the
qualifications specified in clause (f) above or securities dealers of recognized
national standing;

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types with regard to
maturity of securities described in clauses (b) through (g) above;

(i) investments maintained in money market funds (as well as asset-backed
securities and corporate securities that are eligible for inclusion in money
market funds);

(j) fixed maturity securities which are rated BBB- and above by S&P or Baa3 and
above by Moody’s; provided that the aggregate amount of Investments by any
Person in fixed maturity securities which are rated BBB+, BBB or BBB- by S&P or
Baa1, Baa2 or Baa3 by Moody’s shall not exceed 10% of the aggregate amount of
Investments in fixed maturity securities by such Person; and

(k) solely with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of a country
other than one that is subject to sanctions administered or enforced by OFAC,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctioning authority, (any such bank being an “Approved
Foreign Bank”) and maturing within 12 months of the date of acquisition or other
durations approved by the Administrative Agent and (ii) (A) equivalents of
demand deposit accounts which are maintained with an Approved Foreign Bank or
(B) other temporary investments (with maturities less than 12 months or other
durations approved by the Administrative Agent) of a non-speculative nature
which are made with preservation of principal as the primary objective and in
each case in accordance with normal investment practices for cash management of
such Foreign Subsidiaries.

“Cash Management Practices” means the cash, Cash Equivalent and short-term
investment management practices of the Consolidated Companies as approved by the
board of directors or chief

 

Page 5



--------------------------------------------------------------------------------

financial officer of the Company from time to time, including any Indebtedness
of the Consolidated Companies having a maturity of 92 days or less representing
borrowings from any financial institution with which the Consolidated Companies
have a depository or other investment relationship in connection with such
practices (or any Affiliate of such financial institution), which borrowings may
be secured by the cash, Cash Equivalents and other short-term investments
purchased by the relevant Consolidated Company with the proceeds of such
borrowings.

“Cash on Hand” means, on any day, the sum of the amount of cash, Cash
Equivalents and other short-term investments of the Consolidated Companies as
set forth on the balance sheet of the Consolidated Companies on the last day of
each calendar month ending during the four fiscal quarters most recently ended
on or prior to such day, divided by twelve (it being understood that such amount
shall exclude in any event any cash and Cash Equivalents identified on such
balance sheet as “restricted” or otherwise subject to a security interest in
favor of any other Person (other than non-consensual Liens permitted under
Section 7.01)).

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the enactment or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 3.04(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”)
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued; provided further
that to the extent any increased costs or reductions are incurred by any Lender
as a result of any requests, rules, guidelines or directives promulgated under
the Dodd-Frank Act or pursuant to Basel III, then such Lender shall be
compensated pursuant to Section 3.04 only to the extent such Lender is seeking
such compensation from substantially all other borrowers then having the same
credit rating as the Company (determined in the same manner as the Company’s
credit rating is established for the purpose of applying the Applicable Margin
under this Agreement) that are parties to credit facilities that afford such
Lender the right to do so, and at the most favorable level of such compensation
afforded to any of such borrowers.

“Change of Control” means (a) a “person” or “group” (as such terms are used in
Sections 13(d) and 14(d)(2) of the 1934 Act, but excluding any employee benefit
plan of such person and its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the 1934 Act), directly or indirectly, of more
than 35% of the then outstanding voting stock of the Company or (b) during any
period of twelve consecutive months, the board of directors of the Company shall
cease to consist of a majority of the Continuing Directors.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Company pursuant to Section 2.01 in an aggregate amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or otherwise in the Assignment and Assumption

 

Page 6



--------------------------------------------------------------------------------

pursuant to which such Lender becomes a party hereto, as applicable in each
case, as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate amount of the Lenders’ Commitments on the Effective
Date is $1,500,000,000.

“Commitment Fee” has the meaning set forth in Section 2.10(a).

“Commitment Termination Date” means the earliest to occur of (i) the SunGard
Termination Date (if the SunGard Closing Date has not occurred on or prior to
such date), (ii) any date on which the Company terminates the Aggregate
Commitments pursuant to Section 2.07 hereof, (iii) the Initial Funding Date (if
the Aggregate Commitments are reduced to zero on such date), (iv) the Final
Funding Date or (v) the later of (A) December 20, 2015 and (B) if the SunGard
Closing Date has occurred (whether or not the Initial Funding Date or the Final
Funding Date has occurred), the 35th day after the SunGard Closing Date.

“Committed Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02, which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Company.

“Company” has the meaning specified in the introductory paragraph of this
Agreement.

“Compensation Period” has the meaning specified in Section 2.13(b)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Companies” means the Company and its Consolidated Subsidiaries.

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to the Company and its Restricted Subsidiaries on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) an amount
which, in the determination of Consolidated Net Income for such period, has been
deducted for, without duplication,

(i) total interest expense,

(ii) income, franchise and similar taxes,

(iii) depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs),

(iv) letter of credit fees,

 

Page 7



--------------------------------------------------------------------------------

(v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Company or any of its Restricted Subsidiaries pursuant to a written plan or
agreement or the treatment of such options under variable plan accounting,

(vi) all extraordinary charges,

(vii) non-cash amortization (or write offs) of financing costs (including debt
discount, debt issuance costs and commissions and other fees associated with
Indebtedness, including the Loans) of the Company and its Restricted
Subsidiaries,

(viii) cash expenses incurred in connection with the Transactions or, to the
extent permitted hereunder, any Investment permitted under Section 7.02
(including any Permitted Acquisition), Equity Issuance or Debt Issuance (in each
case, whether or not consummated),

(ix) any losses realized upon the Disposition of property or assets outside of
the ordinary course of business,

(x) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition,

(xi) to the extent covered by insurance, expenses with respect to liability or
casualty events or business interruption,

(xii) any non-cash purchase accounting adjustment and any non-cash write-up,
write-down or write-off with respect to re-valuing assets and liabilities in
connection with any Investment permitted under Section 7.02 (including any
Permitted Acquisition),

(xiii) non-cash losses from Joint Ventures and non-cash minority interest
reductions,

(xiv) fees and expenses in connection with exchanges or refinancings of
Indebtedness not prohibited by this Agreement,

(xv) (A) non-cash, non-recurring charges with respect to employee severance,
(B) other non-cash, non-recurring charges so long as such charges described in
this clause (B) do not result in a cash charge in a future period (except as
permitted under clause (C)) and (C) non-recurring charges other than those
referred to in clauses (A) and (B) so long as such charges described in this
clause (C) do not exceed $60,000,000 during any fiscal year, and

(xvi) other expenses and charges of the Company and its Restricted Subsidiaries
reducing Consolidated Net Income which do not represent a cash item in such
period or any future period; minus

(c) an amount which, in the determination of Consolidated Net Income, has been
included for

(i) (A) non-cash gains (other than with respect to cash actually received) and
(B) all extraordinary gains, and

 

Page 8



--------------------------------------------------------------------------------

(ii) any gains realized upon the Disposition of property outside of the ordinary
course of business, and

(d) excluding the effects of

(i) any unrealized losses or gains in respect of Swap Contracts, and

(ii) any losses or gains in respect of purchase accounting adjustments for
earnout obligations arising from acquisitions,

all as determined in accordance with GAAP.

“Consolidated Interest Charges” means, as of any date for the applicable period
ending on such date with respect to the Company and its Restricted Subsidiaries
on a consolidated basis, the amount payable with respect to such period in
respect of (a) total interest expense payable in cash plus pay-in-kind interest
in respect of Indebtedness of the type set forth in clause (a) of the definition
thereof (including the interest component under Capitalized Leases, but
excluding, to the extent included in interest expense, (i) fees and expenses
associated with the consummation of the Transactions, (ii) annual agency fees
paid to the Administrative Agent, (iii) costs associated with obtaining Swap
Contracts, (iv) fees and expenses associated with any Investment permitted under
Section 7.02, Equity Issuance or Debt Issuance (whether or not consummated) and
(v) amortization of deferred financing costs), minus (b) interest income with
respect to Cash on Hand of the Company and its Restricted Subsidiaries earned
during such period, in each case as determined in accordance with GAAP.

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to the Company and its Restricted Subsidiaries on a
consolidated basis, net income (excluding, without duplication,
(i) extraordinary items and (ii) any amounts attributable to Investments in any
Joint Venture to the extent that (A) such amounts were not earned by such Joint
Venture during the applicable period, (B) there exists any legal or contractual
encumbrance or restriction on the ability of such Joint Venture to pay dividends
or make any other distributions in cash on the Equity Interests of such Joint
Venture held by the Company and its Restricted Subsidiaries, but only to the
extent so encumbered or restricted or (C) such Person does not have the right to
receive or the ability to cause to be distributed its pro rata share of all
earnings of such Joint Venture) as determined in accordance with GAAP; provided
that Consolidated Net Income for any such period shall not include (w) the
cumulative effect of a change in accounting principles during such period,
(x) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
(y) any non-cash charges resulting from mark-to-market accounting relating to
Equity Interests and (z) any non-cash impairment charges resulting from the
application of Statement of Financial Accounting Standards No. 142 – Goodwill
and Other Intangibles and No. 144 – Accounting for the Impairment or Disposal of
Long-Lived Assets and the amortization of intangibles including arising pursuant
to Statement of Financial Accounting Standards No. 141 – Business Combinations.

“Consolidated Shareholders’ Equity” means, as of any date of determination, the
consolidated shareholders’ equity of the Company and its Subsidiaries that would
be reported as shareholders’ equity on a consolidated balance sheet of the
Company and its Subsidiaries prepared as of such date in accordance with GAAP.

“Consolidated Subsidiaries” means, with respect to any Person at any time, all
Subsidiaries of such Person that would be consolidated in the financial
statements of such Person on such date prepared in accordance with GAAP, but
excluding any such consolidated Subsidiary of such Person that would not be so
consolidated but for the effect of FIN 46.

 

Page 9



--------------------------------------------------------------------------------

“Continuing Directors” shall mean the directors of the Company on the Effective
Date, and each other director whose election or nomination to the board of
directors of the Company is approved by a majority of the then Continuing
Directors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Parties” means, collectively, the Administrative Agent, the Lenders and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Debt Issuance” means the issuance by the Company and its Restricted
Subsidiaries of any Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.0% per
annum; provided that with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder, unless (A) in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Company in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied or (B) in the
case of clause (ii) above, such Lender notifies the Administrative Agent and the
Company in writing that the failure to pay such other amount is the subject of a
good faith dispute, (b) has notified the Company or the Administrative Agent or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or any other
Lender or the Company, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is

 

Page 10



--------------------------------------------------------------------------------

financially able to meet such obligations) to fund prospective Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Administrative Agent’s or Lender’s and the
Company’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date.

“Dissenting Lenders” has the meaning specified in Section 11.01(f).

“Documentation Agents” means JPMorgan Chase Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Credit Agricole Corporate and Investment Bank and
U.S. Bank National Association, as documentation agents under this Agreement.

“Dollar” and “$” means lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“Effective Date” has the meaning specified in Section 4.01(a).

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) approved
by (A) the Administrative Agent and (B) unless an Event of Default has occurred
and is continuing under Section 8.01(a) or 8.01(f), the Company (each such
approval not to be unreasonably withheld or delayed).

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Company resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

Page 11



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by the Company and its Restricted
Subsidiaries to any other Person of (a) its Equity Interests, (b) any of its
Equity Interests pursuant to the exercise of options or warrants, (c) any of its
Equity Interests pursuant to the conversion of any debt securities to equity or
(d) any options or warrants relating to its Equity Interests. A Disposition
shall not be deemed to be an Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums not yet due or premiums due but
not yet delinquent under Section 4007 of ERISA, upon the Company or any ERISA
Affiliate.

“Eurocurrency Rate” means, with respect to (a) any Eurocurrency Rate Loan for
any Interest Period, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and (b) for any rate
calculation with respect to a Base Rate Loan on any date, the rate per annum
equal to LIBOR, at or about 11:00 a.m., London time determined two Business Days
prior to such date for U.S. Dollar deposits with a term of one month commencing
that day; provided that to the extent a comparable or successor rate is approved
by the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

Page 12



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
(including any political subdivision thereof) withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to a replacement by the Company under Section 3.09) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.01, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan or Commitment or to such Lender immediately before
it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.01(f), and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Credit Agreement” means the Fifth Amended and Restated Credit
Agreement, dated as of December 18, 2014, among the Company, the other borrowers
from time to time party thereto, JPMorgan Chase Bank, N.A., as administrative
agent and the lenders, swing line lenders and L/C issuers from time to time
party thereto, as amended, restated, amended and restated, supplemented,
modified, refinanced or replaced from time to time.

“Facility” means, at any time, the aggregate amount of the Commitments and/or
Loans at such time.

“FATCA” means sections 1471 through 1474 of the Code, as in effect on the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

Page 13



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, the letter agreements (i) between the Company
and any one or more of the Bookrunners and (ii) between the Company and the
Administrative Agent, in each case, among others, in respect of this Agreement
and dated August 12, 2015.

“Final Funding Date” means the date on which all conditions precedent set forth
in Section 4.03 have been satisfied or waived and Loans are made pursuant to
Section 2.01(b).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee or any successor or similar authority to any of the foregoing).

“Granting Lender” has the meaning specified in Section 11.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or

 

Page 14



--------------------------------------------------------------------------------

otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
as hazardous, toxic, pollutants or contaminants or words of similar meaning or
effect.

“Historical Financial Statements” has the meaning specified in Section 5.05(a).

“Immaterial Subsidiaries” means, as of any date of determination, those
Restricted Subsidiaries that, individually or collectively, for the four fiscal
quarter period ended most recently prior to such date of determination did not
generate more than 10% of the Consolidated EBITDA of the Restricted Companies.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or agreements;

(b) the maximum available amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under Swap Contracts (with the amount of such
net obligations being deemed to be the aggregate Swap Termination Value thereof
as of such date);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
appears in the liabilities section of the balance sheet of such Person, and
(iii) any earn-out obligation that appears in the liabilities section of the
balance sheet of such Person, to the extent (A) such Person is indemnified for
the payment thereof by a solvent Person reasonably acceptable to the
Administrative Agent or (B) amounts to be applied to the payment therefor are in
escrow);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

Page 15



--------------------------------------------------------------------------------

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

(h) indebtedness or similar financing obligations of such Person under any
Securitization Financing; and

(i) all Guarantees of such Person in respect of any of the foregoing paragraphs.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning set forth in Section 11.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Indemnitees” has the meaning set forth in Section 11.05.

“Information” has the meaning specified in Section 11.09.

“Initial Funding Date” means the date on which all conditions precedent set
forth in Section 4.02 have been satisfied or waived and Loans are made pursuant
to Section 2.01(a).

“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Company for the four fiscal quarter period ending on such date, the ratio of
(a) Consolidated EBITDA of the Company and its Restricted Subsidiaries for such
period to (b) Consolidated Interest Charges of the Company and its Restricted
Subsidiaries for such period.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period and the Maturity Date; provided that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
applicable to such Loan.

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week, one
month, two months, three months or six months thereafter, or to the extent
available (as determined by each Lender) to all Lenders, twelve months
thereafter, as selected by

 

Page 16



--------------------------------------------------------------------------------

the Company in its Committed Loan Notice, as the case may be (or, such other
period as agreed by the Company and all Lenders); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

(ii) other than with respect to one week Interest Periods, any Interest Period
pertaining to a Eurocurrency Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For all purposes of this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Joint Bookrunners” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Securities, LLC, J.P. Morgan Securities LLC and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as joint bookrunners under this Agreement.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Securities, LLC, J.P. Morgan Securities LLC, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Credit Agricole Corporate and Investment Bank and
U.S. Bank National Association, as joint lead arrangers under this Agreement.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Company or any of its Subsidiaries, (b) any other Person
designated by the Company in writing to the Administrative Agent (which
designation shall be irrevocable) as a “Joint Venture” for purposes of this
Agreement and at least 50% but less than 100% of whose Equity Interests are
directly owned by the Company or any of its Subsidiaries, and (c) any Person in
whom the Company or any of its Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

Page 17



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph to this
Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Leverage Ratio” means, as of the end of any fiscal quarter of the Company for
the four fiscal quarter period ending on such date, the ratio of (a) Total
Indebtedness on the last day of such period to (b) Consolidated EBITDA of the
Restricted Companies for such period; provided that the amount of Total
Indebtedness determined pursuant to clause (a) above at any date shall be
reduced (i) by the amount of any outstanding Swing Line Loans or Revolving
Credit Loans (in each case, under and as defined in the Existing Credit
Agreement as in effect on the Effective Date) drawn for the purpose of card
settlements so long as (x) such Swing Line Loans and Revolving Credit Loans are
repaid within three Business Days after the date on which such Loans were drawn
and (y) the Company certifies as to the amount of such Swing Line Loans and
Revolving Credit Loans and such repayment in the applicable Compliance
Certificate and (ii) in the case of any such Indebtedness of a Majority-Owned
Subsidiary that is a Restricted Subsidiary, by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA determined pursuant to
clause (b) above for such date was reduced (including through the calculation of
Consolidated Net Income) by the elimination of a minority interest in such
Majority-Owned Subsidiary owned by a Person other than a Restricted Company.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing but excluding operating leases).

“Loan” means an extension of credit made by a Lender to the Company pursuant to
Section 2.01.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Fee Letters and (d) the SunGard Issuer Guaranty (if applicable).

“Loan Parties” means, collectively, the Company and the SunGard Issuer (if
applicable).

“Majority-Owned Subsidiary” means a Consolidated Subsidiary that is not
wholly-owned (directly or indirectly) by the Company.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities, results of operations, or financial position of the Company
and its Subsidiaries, taken as a whole, (b) a material and adverse effect on the
ability of any Loan Party to perform its obligations under the Loan Documents or
(c) a material and adverse effect on the rights and remedies of the Lenders
under the Loan Documents.

 

Page 18



--------------------------------------------------------------------------------

“Material Companies” means the Company and all Restricted Subsidiaries (other
than Immaterial Subsidiaries).

“Maturity Date” means the date that is three years from the Initial Funding Date
(or, if no Loan is made on the SunGard Closing Date, three years from the
SunGard Closing Date); provided however, that if such date is not a Business
Day, the Maturity Date shall be the next succeeding Business Day.

“Maximum Rate” has the meaning specified in Section 11.11.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Note” means a promissory note of the Company payable to any Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
the aggregate principal amount of indebtedness of the Company to such Lender
resulting from the Loans made by such Lender.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include (a) the obligation to pay principal, interest,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document and (b) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Agents” means, collectively (i) the Joint Bookrunners, (ii) the Joint
Lead Arrangers and (iii) the Documentation Agents, in each case in their
capacities as such.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its

 

Page 19



--------------------------------------------------------------------------------

obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than a replacement
made pursuant to Section 3.09) and except any Excluded Taxes.

“Outstanding Amount” means, on any date, the principal amount of Loans after
giving effect to any borrowings and prepayments or repayments thereof occurring
on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.07(f).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means the purchase or other acquisition of all or
substantially all of the property and assets or business of, any Person or of
assets constituting a business unit, a line of business or division of such
Person, or of more than 50% of the Equity Interests in a Person that, upon the
consummation thereof, will be owned directly by the Company or one or more of
its wholly owned Restricted Subsidiaries (including as a result of a merger or
consolidation) permitted pursuant to Section 7.02; provided that the SunGard
Acquisition shall be deemed to be a Permitted Acquisition.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, or any
excess amount that is otherwise permitted to be incurred pursuant to
Section 7.03, (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the shorter of (i) the Indebtedness
being modified, refinanced, refunded, renewed or extended and (ii) the Loans
(and, in the case of clause (ii), maturing not earlier than 91 days later than
the Maturity Date of the Loans), (c) if the Indebtedness being modified,
refinanced, refunded,

 

Page 20



--------------------------------------------------------------------------------

renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole, (d) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor (or another of the Restricted Companies, at the
election of the Company) on the Indebtedness being modified, refinanced,
refunded, renewed or extended, and with respect to subordinated Indebtedness the
obligations of such obligors shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
documentation governing the Indebtedness, taken as a whole and (e) at the time
thereof, no Event of Default shall have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) maintained or sponsored by the Company or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” and “Pro Forma Compliance” mean, for purposes of calculating
compliance with the Leverage Ratio or each of the other financial covenants set
forth in Section 7.10, in each case in respect of a Specified Transaction, that
such Specified Transaction and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included and
(ii) in the case of a Specified Disposition described in the definition of
“Specified Transaction”, shall be excluded, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by any Restricted Company in
connection with such Specified Transaction, and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that the foregoing pro forma
adjustments may be applied to the Leverage Ratio and the other financial
covenants set forth in Section 7.10 to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and may take into account
cost savings for which the necessary steps have been implemented or are
reasonably expected to be implemented within twelve months after the closing of
the applicable Permitted Acquisition; provided, that the aggregate amount of any
such cost savings added back in determining Consolidated EBITDA for any period
of four consecutive fiscal quarters shall not exceed 10% of Consolidated EBITDA
(for avoidance of doubt, determined on a Pro Forma Basis but prior to adding
back any such cost savings) for such period of four consecutive fiscal quarters.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the unused Commitment and the principal
amount of the Loans of such Lender under the Facility at such time and the
denominator of which is the unused portion of the Aggregate Commitments and
Total Outstandings under the Facility.

“Public Lender” has the meaning specified in Section 6.02.

 

Page 21



--------------------------------------------------------------------------------

“Qualified Acquisition” means any Permitted Acquisition by the Restricted
Companies consummated after the SunGard Closing Date, if the aggregate amount of
Indebtedness incurred by the Restricted Companies to finance the purchase price
of, or other consideration for, or assumed by the Restricted Companies in
connection with, such Permitted Acquisition is at least $750,000,000.

“Recipient” means (a) the Administrative Agent and (b) any Lender.

“Register” has the meaning set forth in Section 11.07(e).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) the unused portion of
the Aggregate Commitments; provided that the unused Commitment and Loans held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer, and solely for purposes of
the delivery of incumbency certificates pursuant to Section 4.01, the secretary
or any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article 2, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Companies” means the Company and its Restricted Subsidiaries, and
“Restricted Company” means any of the foregoing.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any
Restricted Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Persons
thereof). The amount expended in any Restricted Payment, if other than in cash,
will be deemed to be the fair market value of the relevant non-cash assets, as
determined in good faith by the board of directors of the Company and evidenced
by a board resolution.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Financial Services LLC, and any successor thereto.

 

Page 22



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory to the extent
that the government of such country or territory is the subject of any Sanctions
imposed by any Sanctions Authority (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any publicly
available Sanctions-related list of designated Persons maintained by any
Sanctions Authority, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Sanctions Authority.

“Sanctions Authority” means (a) the U.S. government, including the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (b) the United Nations Security Council, (c) the European
Union and (d) Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Financing” has the meaning referred to in Section 7.03(v).

“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Company and are Persons
organized for the limited purpose of entering into a Securitization Financing by
purchasing, or receiving by way of capital contributions, sale or other
transfer, assets from the Company and its Subsidiaries and obtaining financing
for such assets from third parties, and whose structure is designed to insulate
such vehicle from the credit risk of the Company.

“Solvency Certificate” has the meaning specified in Section 4.02(h).

“SPC” has the meaning specified in Section 11.07(i).

“Specified Disposition” means any sale, transfer or other disposition, or series
of related sales, transfers or other dispositions (other than (x) in the
ordinary course of business or (y) among Restricted Companies) that involves
assets comprising all or substantially all of an operating unit of a business or
common Equity Interests of any Person, in each case owned by any Restricted
Company.

“Specified Rating Agencies” means S&P and Moody’s.

“Specified Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer, chief accounting officer or general counsel
of the Company.

“Specified Transaction” means, any Investment, Restricted Payment, designation
of an Unrestricted Subsidiary, or incurrence of Indebtedness in respect of which
compliance with the financial covenants set forth in Section 7.10 is by the
terms of this Agreement required to be calculated on a Pro Forma Basis, or any
Specified Disposition.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having

 

Page 23



--------------------------------------------------------------------------------

ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“SunGard” means SunGard, a Delaware corporation.

“SunGard Acquisition” means the acquisition of SunGard and related mergers
effected by the SunGard Acquisition Agreement.

“SunGard Acquisition Agreement” means the Agreement and Plan of Merger dated as
of August 12, 2015, by and among the Company, SunGard Merger Subs, SunGard and
SunGard Capital Corp. II, a Delaware corporation (without giving effect to any
modifications or waivers unless such modification or waiver satisfies the
requirements set forth in Section 4.02(c)).

“SunGard Closing Date” means the date upon which the SunGard Acquisition is
consummated pursuant to the terms of the SunGard Acquisition Agreement.

“SunGard Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of August 11, 2005, by and among the SunGard Issuer, SunGard Holdco
LLC, JPMorgan Chase Bank, N.A., as administrative agent, and the lenders party
thereto (as amended, restated, supplemented or otherwise modified from time to
time).

“SunGard Guaranty” has the meaning set forth in Section 6.12.

“SunGard Guaranty Signing Date” has the meaning set forth in Section 6.12.

“SunGard Issuer” means SunGard Data Systems Inc., a Delaware corporation.

“SunGard Merger Subs” means, collectively, (i) Seahawk Merger Sub 1, Inc., a
Delaware corporation, (ii) Seahawk Merger Sub, LLC, a Delaware limited liability
company and (iii) Seahawk Merger Sub 3, Inc., a Delaware corporation.

“SunGard Notes” means, collectively, (i) the 7-3/8% senior notes of the SunGard
Issuer due 2018, (ii) the 6.625% senior subordinated notes of the SunGard Issuer
due 2019 and (iii) the 7-5/8% senior notes of the SunGard Issuer due 2020, to
the extent such Indebtedness remains outstanding on the SunGard Closing Date.

“SunGard Refinancing Transactions” means the repayment in full of the
obligations of the SunGard Issuer and its Affiliates under (i) the SunGard
Credit Agreement and (ii) the Third Amended and Restated Credit and Security
Agreement, dated as of May 14, 2014, by and among SunGard AR Financing LLC, as
borrower, the financial institutions party thereto from time to time as lenders
and General Electric Capital Corporation, as administrative agent (as amended,
restated, supplemented or otherwise modified from time to time).

“SunGard Termination Date” means the “Termination Date” as defined in the
SunGard Acquisition Agreement.

 

Page 24



--------------------------------------------------------------------------------

“SunGard Transactions” means (i) the SunGard Acquisition, (ii) the SunGard
Refinancing Transactions, (iii) if elected by the Company, the redemption or
defeasance in full of the SunGard Notes, (iv) any debt or equity financings in
connection with any of the foregoing, (v) the execution, delivery and
performance by the Loan Parties of this Agreement and (vi) the funding of Loans
on the Initial Funding Date and/or the Final Funding Date, respectively.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, futures contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement or related schedules, including any
such obligations or liabilities arising therefrom.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means Wells Fargo Bank as sole syndication agent under this
Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $225,000,000.

“Total Indebtedness” means, without duplication, (a) the Total Outstandings and
(b) all other Indebtedness of the Restricted Companies of the type referred to
in clauses (a), (b) (but solely in respect of letters of credit and bankers’
acceptances, and solely to the extent drawn and not yet reimbursed), (e),
(f) and (h) of the definition thereof and all Guarantees of the Company and its
Restricted Subsidiaries in respect of such Indebtedness of any other Person.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transactions” means, collectively, the Fifth Restatement Transactions (as
defined in the Existing Credit Agreement as in effect on the Effective Date) and
the SunGard Transactions.

 

Page 25



--------------------------------------------------------------------------------

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Upfront Fee” has the meaning specified in Section 2.10(b).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f)(ii)(B)(3).

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (a) each Subsidiary of the Company listed on
Schedule 1.01 and (b) any Subsidiary of the Company designated by the board of
directors of the Company as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Effective Date (and continuing until such time that such
designation may be thereafter revoked by the Company).

“Vault Cash Operations” means the vault cash or other arrangements pursuant to
which various financial institutions fund the cash requirements of automated
teller machines and cash access facilities operated by the Consolidated
Companies at locations specified by customers.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

 

Page 26



--------------------------------------------------------------------------------

(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(f) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations
pursuant to Section 7.10) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP, as in effect from time to time,
applied on a basis consistent (except for changes concurred in by the Company’s
independent public accountants) with the most recent audited consolidated
financial statements of the Company and its Subsidiaries delivered to the
Lenders pursuant to Section 6.01.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent and the Company
shall negotiate in good faith to amend such ratio to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders a
written reconciliation in form reasonably satisfactory to the Administrative
Agent, between calculations of such ratio made before and after giving effect to
such change in GAAP.

(c) Notwithstanding anything to the contrary contained herein, financial ratios
and other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis until the completion
of four full fiscal quarters following such Specified Transaction.

Section 1.04. Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately

 

Page 27



--------------------------------------------------------------------------------

succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, with respect to
any payment of interest on or principal of Eurocurrency Rate Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. Loans. Subject to the terms and conditions set forth herein, each
Lender has severally agreed to (a) make one or more Loans on the Initial Funding
Date upon the satisfaction or waiver of the conditions set forth in Section 4.02
and (b) make one or more Loans on the Final Funding Date upon the satisfaction
or waiver of the conditions set forth in Section 4.03, in each case in Dollars,
in an aggregate principal amount in the case of clauses (a) and (b) not to
exceed its Commitment. Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed. Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

Section 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than (i) 1:00 p.m. three Business Days prior to
the requested date of any Borrowing of Eurocurrency Rate Loans, continuation of
Eurocurrency Rate Loans or any conversion of Base Rate Loans to Eurocurrency
Rate Loans (provided that, if such Borrowing is the initial Borrowing to be made
on the Initial Funding Date, notice must be received by the Administrative Agent
not later than 2:00 p.m. two Business Days prior to the requested date of such
Borrowing), and (ii) 12:00 noon on the requested date of any Borrowing of Base
Rate Loans. Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice shall specify (i) whether the Company
is requesting a Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or which existing Loans are to
be converted and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Company fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, a
Eurocurrency Rate Loan with an Interest Period of one month (subject to the
definition of Interest Period). Any such automatic conversion to Eurocurrency
Rate Loans with an Interest Period of one month shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Company requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the Loans,
and if no timely notice of a

 

Page 28



--------------------------------------------------------------------------------

conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to
Eurocurrency Rate Loans with an Interest Period of 1 month or continuation
described in Section 2.02(a). In the case of each Borrowing, each Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m.,
in each case on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
or 4.03, as applicable, the Administrative Agent shall make all funds so
received available to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Company on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Company.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Company pays the amount due, if any, under
Section 3.07 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 8 Interest Periods in effect with respect to Eurocurrency Rate
Loans.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03. [Reserved].

Section 2.04. [Reserved].

Section 2.05. [Reserved].

Section 2.06. Prepayments. (a) Optional. (i) The Company may, upon notice to the
Administrative Agent, at any time or from time to time, voluntarily prepay the
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 1:00 p.m.
(1) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment
of Eurocurrency Rate Loans shall be in a minimum principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s)

 

Page 29



--------------------------------------------------------------------------------

of Loans to be prepaid. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.07.

(ii) [Reserved].

(iii) [Reserved].

(iv) Notwithstanding anything to the contrary contained in this Agreement, the
Company may rescind any notice of prepayment under Section 2.06(a)(i) if such
prepayment would have resulted from a refinancing in full of the Facility, which
refinancing shall not be consummated or shall otherwise be delayed.

(v) Notwithstanding anything to the contrary contained in this Agreement, if the
Company fails to make any prepayment under Section 2.06(a)(i) on the prepayment
date specified in the applicable prepayment notice, no Default or Event of
Default shall result from such failure so long as the Company makes such
prepayment within one Business Day of the specified prepayment date; provided
that interest shall accrue on the unpaid amount from the specified prepayment
date to the date of the actual prepayment at an interest rate equal to the Base
Rate plus the Applicable Margin regardless of whether the Loan being prepaid is
a Base Rate Loan or a Eurocurrency Rate Loan, which interest shall be payable on
the applicable interest payment date.

(b) [Reserved].

(c) Funding Losses, Etc. All prepayments under this Section 2.06 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.07.

Section 2.07. Termination or Reduction of Commitments. (a) Optional. The Company
may, at any time prior to the Commitment Termination Date, upon written notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent by 11:00 a.m. one Business
Day prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount (A) of $500,000 or any whole multiple
of $100,000 in excess thereof or (B) equal to the Aggregate Commitments at such
time.

(b) Mandatory. The Commitment of each Lender shall be automatically and
permanently reduced (i) by the principal amount of Loans made by the Lender on
the Initial Funding Date and (ii) to $0 on the Commitment Termination Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
unused Commitments under this Section 2.07. Upon any reduction of unused
Commitments, the Commitment of each Lender shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other

 

Page 30



--------------------------------------------------------------------------------

than the termination of the Commitment of any Lender as provided in Section
3.09). All Commitment Fees accrued until the effective date of any termination
of the Commitments shall be paid on the effective date of such termination.

Section 2.08. Repayment of Loans. The Company shall repay to the Administrative
Agent for the ratable account of the Lenders on the Maturity Date the aggregate
principal amount of all of its Loans outstanding on such date.

Section 2.09. Interest. (a) Subject to the provisions of Section 2.09(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Margin and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin.

(b) While any Event of Default set forth in Section 8.01(a) or (f) exists (but,
in the case of any Event of Default set forth in Section 8.01(a), only upon the
election of the Administrative Agent or the Required Lenders), the Company shall
pay interest on all overdue amounts hereunder (regarding which all applicable
grace periods set forth in Section 8.01 have expired) at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.10. Fees. (a) Commitment Fee. The Company shall pay to the
Administrative Agent a commitment fee (the “Commitment Fee”) for the account of
each Lender in accordance with its Pro Rata Share of the Aggregate Commitments
in an amount equal to the Applicable Margin times the actual daily amount by
which the Aggregate Commitments exceed the Total Outstandings. The Commitment
Fee shall accrue at all times from the Effective Date until the Commitment
Termination Date, and shall be due and payable on the Commitment Termination
Date.

(b) Upfront Fee. The Company shall pay to the Administrative Agent an upfront
fee (the “Upfront Fee”) for the account of each Lender in accordance with its
Pro Rata Share of the Facility, in an aggregate amount equal to the sum of
(i) 0.05% of the Aggregate Commitments on the Effective Date, due and payable on
the Effective Date, (ii) 0.05% of the aggregate principal amount of the Loans
made by the Lenders on the Initial Funding Date, due and payable on the Initial
Funding Date and (iii) 0.05% of the aggregate principal amount of the Loans made
by the Lenders on the Final Funding Date, due and payable on the Final Funding
Date. The Upfront Fee payable to each Lender under clause (ii) or clause
(iii) may be netted against the Loans made by such Lender on the same date.

(c) Other Fees. The Company shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

Section 2.11. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a

 

Page 31



--------------------------------------------------------------------------------

year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

Section 2.12. [Reserved].

Section 2.13. Payments Generally. (a) All payments to be made by the Company
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Company hereunder shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m., shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Company shall come due on a day other than a Business Day, payment shall be made
on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Unless the Company or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Company or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Company or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Company failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Overnight Rate; and

(ii) if any Lender failed to make such payment with respect to any Borrowing,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Company to the date such amount is recovered by the Administrative Agent
(the “Compensation Period”) at a rate per annum equal to the Overnight Rate.
When such Lender makes payment to the Administrative Agent (together with all
accrued interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative

 

Page 32



--------------------------------------------------------------------------------

Agent may make a demand therefor upon the Company, and the Company shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Company may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this Section 2.13(b) shall be conclusive, absent
manifest error.

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Company by the
Administrative Agent because the applicable conditions set forth in Article 4
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of the Outstanding
Amount of all Loans outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

Section 2.14. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans, pro rata with each of them; provided that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing

 

Page 33



--------------------------------------------------------------------------------

Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered, without further interest thereon.
The Company agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of setoff, but subject to Section 11.10) with
respect to such participation as fully as if such Lender were the direct
creditor of the Company in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.14 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.14 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

Section 2.15. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, fees shall
cease to accrue on the unused portion of the Commitments of such Defaulting
Lender under Section 2.10(a) so long as such Lender is a Defaulting Lender.

ARTICLE 3

TAXES, INCREASED COSTS AND ILLEGALITY

Section 3.01. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
payment by a withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.01, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent; provided, however, that no failure to
provide such evidence shall constitute a Default unless and until the
Administrative Agent or the applicable Lender shall first have notified the
Company of such failure and such failure shall continue for more than 10 days
after the Company receives such notice.

(d) The Company and the applicable Loan Party shall indemnify each Recipient,
within 20 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes

 

Page 34



--------------------------------------------------------------------------------

imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate,
showing the calculation of the amount owed in reasonable detail, as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify, within 10 days after demand therefor
(i) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that the Company and the applicable Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting or expanding the obligation of the Company and applicable
Loan Party to do so), (ii) the Administrative Agent and the Company, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.07(g) relating to the maintenance of a
Participant Register and (iii) the Administrative Agent and the Company, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Company in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or the Company, as applicable, shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (B) or (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

Page 35



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by an IRS Form W-8ECI, IRS Form W-8BEN
or IRS Form W-8BEN-E, and a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, or an IRS Form W-9, and other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a

 

Page 36



--------------------------------------------------------------------------------

reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made; and;

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of this Section 3.01, the term “applicable law” includes FATCA.

 

Page 37



--------------------------------------------------------------------------------

(j) [Reserved]

(k) Nothing in this Section 3.01 shall interfere with the right of a Lender or
Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender or Agent to claim any tax refund or to disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled; provided, however, that if (x) the Company requests a Lender or Agent,
in writing, to pursue an available refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 and (y) such requested pursuit would
not be expected to affect such Lender or Agent adversely as determined in the
sole discretion of such Lender or Agent, exercised in good faith, such Lender or
Agent shall pursue such refund in good faith, so long as the Company agrees to
pay all associated out-of-pocket expenses.

Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Company through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans, or to convert Base Rate Loans to Eurocurrency Rate
Loans, shall be suspended until such Lender notifies the Administrative Agent
and the Company that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Company shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Company shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

Section 3.03. Inability to Determine Rates. If (x) the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or (y) the Administrative Agent is advised
by the Required Lenders that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
are not being offered to banks in the applicable offshore interbank market for
Dollars for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Company and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders in the event such suspension was due to
clause (y) above) revokes such notice. Upon receipt of such notice, the Company
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Section 3.04. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurocurrency Rate);

 

Page 38



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurocurrency Rate Loan (or of maintaining its obligation to make any such
Loan) or to reduce the amount of any sum received or receivable by such Lender
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Company will pay to such Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered , as reasonably determined by such Lender or such other
Recipient (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Person under agreements having provisions similar to this
Section after consideration of such factors as such Person then reasonably
determines to be relevant).

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Company will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Company and
shall be conclusive absent manifest error. The Company shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s to demand such
compensation; provided that the Company shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days (or, in the case of any increased costs or reductions arising
from a Change in Law under the Dodd-Frank Act or Basel III, 30 days) prior to
the date that such Lender, notifies the Company of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is made retroactive by a Governmental
Authority, then the 180-day period (or 30-day period, if applicable) referred to
above shall be extended to include the period of retroactive effect thereof.

 

Page 39



--------------------------------------------------------------------------------

Section 3.05. [Reserved].

Section 3.06. Reserves on Eurocurrency Rate Loans. (a) If any Lender is required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), the Company shall pay to such Lender additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error).

(b) If any Lender is required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
or other Governmental Authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, the Company shall pay
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan. Any Lender requesting payment from the Company
under Section 3.06(a) or (b) shall give the Company at least fifteen days’ prior
notice (with a copy to the Administrative Agent). If a Lender fails to give
notice fifteen days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable fifteen days from receipt of such
notice.

Section 3.07. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent), the Company shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company;

(c) [reserved]; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 3.09(a);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by such Lender to maintain such Loan, any foreign exchange losses
or from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract.

For purposes of calculating amounts payable by the Company to any Lender under
this Section 3.07, such Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for Dollars for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

Page 40



--------------------------------------------------------------------------------

Section 3.08. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the Company contemporaneously with the demand for payment setting
forth in reasonable detail a calculation of the additional amount or amounts to
be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods. For the avoidance of doubt, any
additional amounts required to be paid pursuant to Section 3.01 are not subject
to the limitations set forth in this Section.

(b) (i) With respect to any Lender’s claim for compensation under any of
Sections 3.02 through 3.07, the Company shall not be required to compensate such
Lender for any amount incurred more than 180 days prior to the date that such
Lender notifies the Company of the event that gives rise to such claim; provided
that, if the circumstance giving rise to such increased cost or reduction is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation from the Company under any of Sections 3.04 through 3.06, the
Company may, by notice to such Lender (with a copy to the Administrative Agent),
suspend the obligation of such Lender to make or continue from one Interest
Period to another Eurocurrency Rate Loans, or to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.08(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(ii) With respect to any Lender’s claim for compensation under Section 3.01, the
Company shall not be required to compensate such Lender for any Taxes to the
extent such Taxes were either (A) paid by such Lender to a taxing authority for
the purpose of satisfying the Lender’s tax liability related to the claim for
compensation under Section 3.01 if such payment occurred more than 180 days
prior to the date that such Lender notifies the Company of such claim or
(B) assessed by a taxing authority in writing more than 180 days prior to the
date that such Lender notifies the Company of a claim for compensation under
Section 3.01.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan (or to convert Base Rate Loans into
Eurocurrency Rate Loans) shall be suspended pursuant to Section 3.08(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Sections 3.04 through 3.06 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Company (with a copy to the Administrative
Agent) that the circumstances specified in any of Sections 3.04 through 3.06
that gave rise to the conversion of such

 

Page 41



--------------------------------------------------------------------------------

Lender’s Eurocurrency Rate Loans pursuant to this Section 3.08 no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurocurrency Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurocurrency Rate Loans, to the extent necessary so that, after giving effect
thereto, all Loans held by the Lenders holding Eurocurrency Rate Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Commitments.

(e) (i) If the Company is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (A) would eliminate or reduce amounts payable pursuant
to Section 3.01 in the future and (B) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(ii) Each Lender agrees that if any Lender (A) requests compensation under any
of Sections 3.04 through 3.06, or (B) notifies the Company that it has
determined that it is unlawful for its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, then such Lender will, if requested by
the Company, use commercially reasonable efforts to designate another Lending
Office for any Loan affected by such event; provided that in each case, such
efforts are made on terms that, in the reasonable judgment of such Lender, cause
such Lender and its Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided further that nothing in this
Section 3.08(e) shall affect or postpone any of the Obligations of the Company
or the rights of such Lender pursuant to Sections 3.02 or 3.04 through 3.06.

Section 3.09. Replacement of Lenders Under Certain Circumstances. (a) If at any
time:

(i) the Company becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Sections 3.04 through 3.06, as a result of
any condition described in such Sections or any Lender ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Sections 3.04 through 3.06 or

(ii) any Lender becomes a Defaulting Lender,

then the Company may, on ten Business Days’ prior written notice to the
Administrative Agent and such Lender, either:

(A) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign 100% of its Commitments and the principal of its
outstanding Loans plus any accrued and unpaid interest pursuant to
Section 11.07(d) (with the assignment fee to be paid by the Company unless
waived by the Administrative Agent in such instance) all of its rights and
obligations under this Agreement to one or more Eligible Assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Company to find a replacement Lender or other such Person or

 

Page 42



--------------------------------------------------------------------------------

(B) terminate the Commitment of such Lender and repay all obligations of the
Company owing to such Lender relating to the Loans held by such Lender as of
such termination date;

(b) Any Lender being replaced pursuant to Section 3.09(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, and (ii) deliver any Notes evidencing
such Loans to the Company or the Administrative Agent.

(c) Pursuant to an Assignment and Assumption arising by operation of
Section 3.09(b), (i) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans,
(ii) all obligations of the Company owing to the assigning Lender relating to
the Loans so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with the execution of such Assignment and
Assumption and (iii) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Company, the assignee Lender shall become a Lender hereunder and
the assigning Lender shall cease to be a Lender hereunder with respect to such
assigned Loans and Commitments except with respect to indemnification provisions
under this Agreement, which shall survive as to such assigning Lender.

(d) The Company shall also be entitled to replace a Dissenting Lender in
accordance with Section 11.01(f).

Section 3.10. Survival. All of the Company’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Conditions to the Effective Date. The effectiveness of this
Agreement (such date on which this Agreement becomes effective, the “Effective
Date”) is subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received the following:

(i) duly executed counterparts hereof that, when taken together, bear the
signatures of the Company, each Lender and the Administrative Agent;

(ii) a secretary certificate executed by a Responsible Officer of the Company as
of the Effective Date, certifying as to (A) the charter, bylaws or other
applicable organizational documents of the Company and (B) (1) the resolutions
or other corporate action of the Company authorizing the execution and
performance of the applicable Loan Documents and (2) the incumbency and specimen
signature of each officer of the Company executing this Agreement and the other
Loan Documents;

(iii) a certificate of good standing with respect to the Company from the
Secretary of State of the State of the Company’s organization;

 

Page 43



--------------------------------------------------------------------------------

(iv) a customary opinion of counsel to the Company, addressed to the
Administrative Agent and each Lender, as to matters concerning the Company and
the Loan Documents reasonably acceptable to the Administrative Agent; and

(v) to the extent reasonably requested by the Administrative Agent at least four
Business Days in advance of the Effective Date, documentation and other
information that are required by regulatory authorities under applicable
“know-your-customer” rules and regulations, including the Act (as defined in
Section 11.21), at least two Business Days prior to the Effective Date.

(b) (x) All fees required to be paid to the Administrative Agent, the
Bookrunners and the Lenders by the Company on or before the Effective Date shall
have been paid and (y) all expenses required to be paid or reimbursed to the
Administrative Agent and the Bookrunners shall have been paid or reimbursed to
the extent, in the case of this subclause (y), invoiced at least two
(2) Business Days in advance of the Effective Date.

The Administrative Agent shall promptly notify the Company and the Lenders of
the occurrence of the Effective Date, which notice shall be conclusive and
binding.

Section 4.02. Conditions to the Initial Funding Date. The occurrence of the
Initial Funding Date is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Effective Date shall have occurred.

(b) The Administrative Agent shall have received a duly executed Committed Loan
Notice in accordance with the requirements hereof, except it need not contain
any representations or warranties or any certification as to the absence of any
Default or Event of Default.

(c) The SunGard Acquisition shall have been, or shall concurrently with such
Borrowing be, consummated in accordance with the terms of the SunGard
Acquisition Agreement, without giving effect to any alteration, amendment,
change, supplement, waiver or consent thereto or thereunder that is materially
adverse to the Lenders and the Bookrunners, unless consented to by the
Bookrunners in writing (which consent shall not be unreasonably withheld,
conditioned or delayed) it being understood and agreed that (i) any decrease in
the purchase price shall not be materially adverse to the interests of the
Lenders so long as such decrease is allocated to reduce the Borrower Stock
Contribution and the Bridge Facility on a pro rata, dollar-for-dollar basis,
(ii) any increase in the purchase price shall not be materially adverse to the
Lenders so long as such increase is funded by the Borrower Stock Contribution
and (iii) the granting of any consent under the SunGard Acquisition Agreement
that is not materially adverse to the interest of the Lenders shall not
otherwise constitute an amendment or waiver).

(d) (x) The representations made by or with respect to SunGard and its
Subsidiaries in the Acquisition Agreement as are material to the interests to
the Lenders shall be true and correct in all material respects, but only to the
extent that the Company or any of its Subsidiaries has the right (taking into
account any applicable cure provisions) to terminate its obligations under the
SunGard Acquisition Agreement, or to decline to consummate the SunGard
Acquisition pursuant to the SunGard Acquisition Agreement, as a result of a
breach of such representations in the SunGard Acquisition Agreement and (y) the
representations set forth in Section 5.01(a) (as it relates to the Company only)
and (b)(ii) (as it relates to the Company only), 5.02(a), 5.02(b), 5.02(c)(i)
(as it relates to the Company only), 5.04, 5.08 (limited to the use of the
proceeds of the Loans hereunder), 5.12 and the representations set forth in the
Solvency Certificate shall be true and correct in all material respects.

 

Page 44



--------------------------------------------------------------------------------

(e) The Bookrunners shall have received (A) audited consolidated balance sheets
of the Company and SunGard and related consolidated statements of income or
operations, shareholders’ equity and cash flows, for each of the three most
recently completed fiscal years ended at least 90 days before the SunGard
Closing Date, including, an unqualified audit report thereon; (B) an unaudited
consolidated balance sheet of each of the Company and SunGard and related
consolidated statements of income or operations, shareholders’ equity and cash
flows for each subsequent fiscal quarter ended at least 45 days before the
SunGard Closing Date and for the elapsed interim period following the last
completed fiscal year and for the comparable periods of the prior fiscal year
(the “Quarterly Financial Statements”); and (C) pro forma consolidated balance
sheet and related consolidated statement of income or operations of the Company
for the last completed fiscal year and for the latest interim period covered by
the Quarterly Financial Statements, in each case after giving effect to the
SunGard Transactions (the “Pro Forma Financial Statements”), promptly after the
historical financial statements for such periods are available, all of which
financial statements shall be prepared in accordance with generally accepted
accounting principles in the United States and meet the requirements of
Regulation S-X under the Securities Act and all other accounting rules and
regulations of the Securities and Exchange Commission promulgated thereunder
applicable to a registration statement under the Securities Act on Form S-3;
provided, that financial statements of SunGard and Pro Forma Financial
Statements shall only be provided to the extent required by Rule 3-05 and
Article 11 of Regulation S-X; provided, further, that the Company’s and
SunGard’s public filing of any required financial statements with the U.S.
Securities and Exchange Commission shall satisfy the requirements of clauses
(A) and (B) of this paragraph (e).

(f) (x) All fees required to be paid to the Administrative Agent, the
Bookrunners and the Lenders by the Company on or before the SunGard Closing Date
in connection with the SunGard Transactions shall have been paid and (y) all
expenses required to be paid or reimbursed to the Administrative Agent and the
Bookrunners shall have been paid or reimbursed to the extent, in the case of
this subclause (y), invoiced at least two (2) Business Days in advance of the
SunGard Closing Date.

(g) The Bookrunners shall have received satisfactory evidence of the
substantially concurrent consummation of the SunGard Refinancing Transactions.

(h) The Bookrunners shall have received a solvency certificate (“Solvency
Certificate”) from the chief financial officer of the Company in the form
attached as Exhibit F, certifying that the Company and its Subsidiaries on a
consolidated basis after giving effect to the SunGard Transactions, are solvent.

(i) Since December 31, 2014, there shall not (i) have occurred or come into
existence and (ii) be continuing a Company Material Adverse Effect (as defined
in the SunGard Acquisition Agreement dated as of August 12, 2015 without giving
effect to any amendment thereof or consent thereunder).

(j) The Bookrunners shall have received a certificate signed by a Responsible
Officer of the Company certifying that the conditions set forth in Sections
4.02(c), (d) and (i) are satisfied.

(k) The Bookrunners shall have received a Note executed by the Company in favor
of each Lender requesting a Note at least three Business Days in advance of the
Initial Funding Date.

Section 4.03. Conditions to the Final Funding Date. The occurrence of the Final
Funding Date is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Effective Date shall have occurred.

 

Page 45



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a duly executed Committed Loan
Notice in accordance with the requirements hereof, except it need not contain
any representations or warranties or any certification as to the absence of any
Default or Event of Default.

(c) The SunGard Closing Date shall have occurred.

(d) (x) The representations made by or with respect to SunGard and its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders shall be true and correct in all material respects as of the SunGard
Closing Date, but only to the extent that the Company or any of its Subsidiaries
has the right (taking into account any applicable cure provisions) to terminate
its obligations under the SunGard Acquisition Agreement, or to decline to
consummate the SunGard Acquisition pursuant to the SunGard Acquisition
Agreement, as a result of a breach of such representations in the SunGard
Acquisition Agreement and (y) the representations set forth in Section 5.01(a)
(as it relates to the Company only) and (b)(ii) (as it relates to the Company
only), 5.02(a), 5.02(b), 5.02(c)(i) (as it relates to the Company only), 5.04,
5.08 (limited to the use of the proceeds of the Loans hereunder), 5.12 and the
representations set forth in the Solvency Certificate shall be true and correct
in all material respects.

(e) The Bookrunners shall have received (A) audited consolidated balance sheets
of the Company and SunGard and related consolidated statements of income or
operations, shareholders’ equity and cash flows, for each of the three most
recently completed fiscal years ended at least 90 days before the SunGard
Closing Date, including, an unqualified audit report thereon; (B) an unaudited
consolidated balance sheet of each of the Company and SunGard and related
consolidated statements of income or operations, shareholders’ equity and cash
flows for each subsequent fiscal quarter ended at least 45 days before the
SunGard Closing Date and for the elapsed interim period following the last
completed fiscal year and for the comparable periods of the prior fiscal year
(the “Quarterly Financial Statements”); and (C) pro forma consolidated balance
sheet and related consolidated statement of income or operations of the Company
for the last completed fiscal year and for the latest interim period covered by
the Quarterly Financial Statements, in each case after giving effect to the
SunGard Transactions (the “Pro Forma Financial Statements”), promptly after the
historical financial statements for such periods are available, all of which
financial statements shall be prepared in accordance with generally accepted
accounting principles in the United States and meet the requirements of
Regulation S-X under the Securities Act and all other accounting rules and
regulations of the Securities and Exchange Commission promulgated thereunder
applicable to a registration statement under the Securities Act on Form S-3;
provided, that financial statements of SunGard and Pro Forma Financial
Statements shall only be provided to the extent required by Rule 3-05 and
Article 11 of Regulation S-X; provided, further, that the Company’s and
SunGard’s public filing of any required financial statements with the U.S.
Securities and Exchange Commission shall satisfy the requirements of clauses
(A) and (B) of this paragraph (e).

(f) (x) All fees required to be paid to the Administrative Agent, the
Bookrunners and the Lenders by the Company on or before the Final Funding Date
in connection with the SunGard Transactions shall have been paid and (y) all
expenses required to be paid or reimbursed to the Administrative Agent and the
Bookrunners shall have been paid or reimbursed to the extent, in the case of
this subclause (y), invoiced at least two (2) Business Days in advance of the
Final Funding Date.

(g) The Bookrunners shall have received satisfactory evidence of the
substantially concurrent consummation of the SunGard Refinancing Transactions.

 

Page 46



--------------------------------------------------------------------------------

(h) The Bookrunners shall have received a Solvency Certificate from the chief
financial officer of the Company in the form as Exhibit F, certifying that as of
the SunGard Closing Date, the Company and its Subsidiaries on a consolidated
basis after giving effect to the SunGard Transactions, are solvent.

(i) Since December 31, 2014 and through the occurrence of the SunGard Closing
Date, there shall not (i) have occurred or come into existence and (ii) be
continuing a Company Material Adverse Effect (as defined in the SunGard
Acquisition Agreement dated as of August 12, 2015 without giving effect to any
amendment thereof or consent thereunder).

(j) The Bookrunners shall have received a certificate signed by a Responsible
Officer of the Company certifying that the conditions set forth in Sections
4.03(c), (d) and (i) are satisfied.

(k) The Bookrunners shall have received a Note executed by the Company in favor
of each Lender requesting a Note at least three Business Days in advance of the
Final Funding Date.

Notwithstanding anything set forth above, if the Initial Funding Date has
occurred, the conditions set forth in Section 4.03(a), (c), (d)(x), (e), (g),
(h) and (i) shall be deemed to have been satisfied.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Agents and the Lenders that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Restricted Company (a) is a Person, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws (including, without limitation, Environmental Laws), orders, writs
and injunctions, and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to the Company), (c), (d) or (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are (a) within such Loan Party’s corporate or other powers, (b) have been
duly authorized by all necessary corporate, shareholder or other organizational
action, and (c) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under, (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which such Person or its property is subject, or
(iii) violate, in any material respect, any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii) to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

Page 47



--------------------------------------------------------------------------------

Section 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required to
be made or obtained by any Loan Party in connection with the execution, delivery
or performance by any Loan Party of this Agreement or any other Loan Document,
except for (i) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and (ii) those approvals, consents, exemptions, authorizations,
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

Section 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

Section 5.05. Financial Statements; No Material Adverse Effect.(a) The audited
consolidated balance sheet of the Company and its Subsidiaries for the fiscal
year ended December 31, 2014, and the related consolidated statements of income,
shareholders’ equity and cash flows for such fiscal year of the Company and its
Subsidiaries, including the notes thereto and the unaudited consolidated balance
sheet of the Company and its Subsidiaries for the fiscal quarter ended June 30,
2015, and the related consolidated statements of income, shareholders’ equity
and cash flows for such fiscal quarter of the Company and its Subsidiaries
(collectively, the “Historical Financial Statements”) fairly present in all
material respects the financial condition of the Company and its Subsidiaries as
of the date thereof and their results of operations and cash flows for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein (and,
with respect to unaudited financial statements, the absence of footnotes and
subject to such adjustments as would be made in connection with the audit of
financial statements for the relevant period).

(b) Since December 31, 2014, there has been no change, effect, event or,
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.

Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Restricted Subsidiaries or against any of
their properties or revenues that either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 5.07. Ownership of Property; Liens. Each of the Restricted Companies has
good record and marketable title in fee simple to, or valid leasehold interests
in, or easements or other limited property interests in, all real property
necessary in the ordinary conduct of its business, free and clear of all Liens
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.01 and except where the failure to
have such title or the existence of such Lien could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.08. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance by the Company and its Subsidiaries (and, when acting on behalf of
the Company or any of its Subsidiaries, their

 

Page 48



--------------------------------------------------------------------------------

respective directors, officers, employees and agents) with Anti-Corruption Laws
and applicable Sanctions, and the Company and its Subsidiaries (and, when acting
on behalf of the Company or any of its Subsidiaries, to the knowledge of any
Responsible Officer of the Company, their respective officers, employees,
directors and agents) are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (i) the Company or any of its
Subsidiaries, (ii) to the knowledge of any Responsible Officer of the Company,
any director, officer or employee of the Company or any if its Subsidiaries or
(iii) to the knowledge of the Company, any agent of the Company or any of its
Subsidiaries that will act in any capacity in connection with the credit
facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

Section 5.09. Taxes. The Company and its Restricted Subsidiaries have timely
filed all federal and material state and other tax returns and reports required
to be filed, and have paid all federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets that are due and payable, except those
(a) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (b) with respect to which the failure to make such
filing or payment could not reasonably be expected to have a Material Adverse
Effect.

Section 5.10. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code except to the
extent that non-compliance could not reasonably be expected to have a Material
Adverse Effect. In the preceding five years, each Loan Party and each ERISA
Affiliate have made all required contributions to each Pension Plan subject to
Section 412 of the Code, and in the preceding five years, no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan, except to the
extent a failure to make such contributions or application, as the case may be,
could not reasonably be expected to have a Material Adverse Effect.

(b) There are no pending or, to the knowledge of any Specified Responsible
Officer of the Company, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has an “accumulated funding deficiency” (as defined in Section 412
of the Code), whether or not waived, and no application for a waiver of the
minimum funding standard has been filed with respect to any Pension Plan;
(iii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums not yet due or premiums due and not yet
delinquent under Section 4007 of ERISA); (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Company nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.10(c), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 5.11. [Reserved].

 

Page 49



--------------------------------------------------------------------------------

Section 5.12. Margin Regulations; Investment Company Act. (a) No proceeds of any
Borrowings will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock in
violation of Regulation U issued by the FRB.

(b) None of the Company, any Person Controlling the Company, nor any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

Section 5.13. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole (and considered together with all information publicly disclosed by the
Consolidated Companies) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under and at the time which they were made, not materially
misleading; provided that, with respect to financial estimates, projected or
forecasted financial information and other forward-looking information, the
Company represents and warrants only that such information was prepared in good
faith based upon assumptions believed by the Company to be reasonable in light
of conditions existing at the time of preparation; it being understood that
(A) such projections and forecasts, as to future events, are not to be viewed as
facts, that actual results during the period or periods covered by any such
projections or forecasts may differ significantly from the projected or
forecasted results and that such differences may be material and that such
projections and forecasts are not a guarantee of financial performance and
(B) no representation is made with respect to information of a general economic
or general industry nature.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied the Company shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.14) cause each Restricted
Subsidiary to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within 105 days after the end of each
fiscal year of the Company beginning with the fiscal year ending on December 31,
2015, a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and audited and
accompanied by a report and opinion of KPMG LLP or any other independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
provided that if the independent auditor provides an attestation and a report
with respect to management’s report on internal control over financial reporting
and its own evaluation of internal control over financial reporting, then such
report may include a qualification or limitation due to the exclusion of any
acquired business from such report to the extent such exclusion is permitted
under rules or regulations promulgated by the SEC or the Public Company
Accounting Oversight Board;

 

Page 50



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company beginning
with the fiscal quarter ending on September 30, 2015, a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the fiscal
year then ended, setting forth, in each case, in comparative form the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence
of footnotes;

(c) [reserved]; and

(d) if there are any Unrestricted Subsidiaries as of the last day of any fiscal
quarter, simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements.

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) [reserved];

(b) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Sections 6.01(a) and 6.01(b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Company;

(c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement sent to the stockholders of the Company,
and copies of all annual, regular, periodic and special reports and registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) which the Company files, copies of any report,
filing or communication with the SEC under Section 13 or 15(d) of the 1934 Act,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) [reserved];

(e) promptly after the receipt thereof by a Specified Responsible Officer of the
Company, copies of each notice or other correspondence received from any
Governmental Authority concerning any material investigation or other material
inquiry regarding any material violation of applicable Law by any Restricted
Company which would reasonably be expected to have a Material Adverse Effect;

(f) [reserved]; and

 

Page 51



--------------------------------------------------------------------------------

(g) promptly after any request therefor, such additional information regarding
the business, legal, financial or corporate affairs of any Restricted Company,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on SyndTrak or other relevant website, to
which each Lender and the Administrative Agent are granted access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify (which may be by facsimile or
electronic mail or by an automated electronic alert of a posting) the
Administrative Agent of the posting of any such documents which notice may be
included in the certificate delivered pursuant to Section 6.02(b). Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. The Company hereby
acknowledges that (a) the Administrative Agent and/or the Bookrunners will make
available to the Lenders materials and/or information provided by or on behalf
of the Company hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Company or its securities) (each, a “Public Lender”). The Company
represents and warrants that it files its financial statements with the SEC and,
accordingly, the Company hereby authorizes the Administrative Agent to make
available to Public Lenders (x) the Loan Documents and (y) the Company’s
financial statements as filed with the SEC (including, without limitation, its
Form 10-Q and Form 10-K filings) in satisfaction of the Company’s financial
statement delivery obligations under Sections 6.01(a) and (b) above. The Company
will not request that any other material be posted to Public Lenders without
expressly representing and warranting to the Administrative Agent in writing
that such materials do not contain material non-public information within the
meaning of U.S. federal securities laws. In no event shall the Company designate
as Public Lender information or request that the Administrative Agent post or
otherwise provide (and the Administrative Agent agrees that it will not post or
otherwise provide) to Public Lenders, any compliance certificates or budgets (or
any other materials that are not expressly identified in writing by the Company
to the Administrative Agent as suitable for distribution to Public Lenders).

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Company, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the platform, any other
electronic platform or electronic messaging service, or through the Internet.

 

Page 52



--------------------------------------------------------------------------------

Section 6.03. Notices. Promptly notify the Administrative Agent after a
Specified Responsible Officer of the Company obtains knowledge of:

(a) the occurrence of any Default; and

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including any matter arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Restricted
Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material adverse development in, any litigation, investigation or proceeding
affecting any Loan Party or any Subsidiary, or (iv) the occurrence of any ERISA
Event.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Company (x) that such notice is being
delivered pursuant to Section 6.03(a) or 6.03(b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity to the extent
known any and all provisions of this Agreement and any other Loan Document in
respect of which such Default exists.

Section 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all of its obligations and liabilities
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect or such
obligations or liabilities are being contested in good faith by appropriate
proceedings.

Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.05 (and, in
the case of any Restricted Subsidiary, to the extent the failure to do so, could
not reasonably be expected to have a Material Adverse Effect) and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses and franchises necessary or desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, ordinary wear and tear
excepted and casualty and condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions to material properties and equipment in accordance with prudent
industry practice.

Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance of such types and in such amounts
(after giving effect to any self-insurance) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Company and the Restricted Subsidiaries as are customarily carried under similar
circumstances by such other Persons except to the extent that the failure to
maintain such insurance could not reasonably be expected to result in a Material
Adverse Effect.

 

Page 53



--------------------------------------------------------------------------------

Section 6.08. Compliance with Laws. (a) Comply in all material respects with the
requirements of all Laws (including, without limitation, Environmental Laws) and
all orders, writs, injunctions, and decrees applicable to it or to its business
or property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect or the necessity of compliance
therewith is being contested in good faith by appropriate proceedings and
(b) maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by the Company and its Subsidiaries (and, when acting on
behalf of the Company or any of its Subsidiaries, their respective directors,
officers, employees and agents) with Anti-Corruption Laws and applicable
Sanctions.

Section 6.09. Books and Records. Maintain proper books of record and account, in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Company or such Restricted
Subsidiary, as the case may be.

Section 6.10. Inspection Rights. With respect to any Loan Party, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Company and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights under this Section 6.10 and the Administrative Agent shall not
exercise such rights more often than once during any calendar year absent the
existence of an Event of Default and such inspections shall be conducted at the
sole expense of the Administrative Agent without charge to the Company; provided
further that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Company at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Company the opportunity to participate in
any discussions with the Company’s accountants.

Section 6.11. Use of Proceeds. Use the proceeds of the Loans (i) on the Initial
Funding Date, to fund in part the consideration for the SunGard Acquisition, to
fund the other SunGard Transactions, to pay any costs and expenses related to
the SunGard Transactions and for other general corporate purposes and (ii) if
any SunGard Notes remain outstanding on the SunGard Closing Date (after giving
effect to the SunGard Transactions consummated on or prior to such date), at the
Company’s option, solely to fund the redemption or defeasance of the SunGard
Notes on the Final Funding Date and to pay any costs and expenses related to the
SunGard Transactions.

Section 6.12. SunGard Issuer Guaranty. The Company hereby agrees to cause the
SunGard Issuer to become a guarantor of the Company’s Obligations pursuant to a
guaranty agreement in form and substance reasonably satisfactory to the
Bookrunners (the “SunGard Guaranty”) on or prior to (x) if any portion of the
Bridge Facility is funded on the SunGard Closing Date, the SunGard Closing Date
or (y) otherwise, the 15th day following the SunGard Closing Date (the SunGard
Closing Date in case of clause (x) or the 15th day following the SunGard Closing
Date in case of clause (y), as applicable, the “SunGard Guaranty Signing Date”),
in each case, unless (a) the aggregate outstanding principal amount of the
SunGard Notes is $1.25 billion or less on the SunGard Guaranty Signing Date or
(b) the SunGard Issuer has issued an irrevocable redemption notice (which notice
may be conditioned upon the occurrence of the SunGard Closing Date) to the
holders of the SunGard Notes on or prior to the SunGard Guaranty Signing

 

Page 54



--------------------------------------------------------------------------------

Date, the effect of which redemption shall decrease the aggregate outstanding
principal amount of the SunGard Notes to $1.25 billion or less. On or prior to
the SunGard Guaranty Signing Date, the Company, the SunGard Issuer and the
Bookrunners shall enter into a guaranty agreement to effect the SunGard
Guaranty, which agreement shall not require the consent of any other party;
provided that the SunGard Guaranty shall only become effective (but shall
automatically become effective) on the 90th day following the SunGard Closing
Date, if more than $1.25 billion in aggregate principal amount of the SunGard
Notes remain outstanding on such 90th day after the SunGard Closing Date;
provided that the SunGard Guaranty shall automatically terminate (and not be
subject to reinstatement) at any time after (x) the aggregate outstanding
principal amount of the SunGard Notes is $1.25 billion or less and (y) the
SunGard Issuer is not a guarantor of any Indebtedness for borrowed money of the
Company in excess of the Threshold Amount that is not otherwise being released
simultaneously with the release of the SunGard Guaranty.

Section 6.13. Further Assurances. Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

Section 6.14. Designation of Subsidiaries. The Company may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) other than in the case
of the designation of (x) a Joint Venture in existence on the Effective Date
that thereafter becomes a Subsidiary or (y) a Securitization Vehicle (each, an
“Excluded Unrestricted Subsidiary”), immediately before and after such
designation, no Default shall have occurred and be continuing and (b) other than
in the case of the designation of an Excluded Unrestricted Subsidiary,
immediately after giving effect to such designation, the Company and its
Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Section 7.10 (and, as a condition precedent to the
effectiveness of any such designation, the Company shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance). The designation of any Subsidiary
(other than a Securitization Vehicle) as an Unrestricted Subsidiary shall
constitute an Investment by the applicable Restricted Companies therein at the
date of designation in an amount equal to the net book value (or, in the case of
any guarantee or similar Investment, the amount) of the Restricted Companies’
Investments therein. If any Person becomes a Restricted Subsidiary on any date
after the Effective Date (including by redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary), the Indebtedness of such Person
outstanding on such date will be deemed to have been incurred by such Person on
such date for purposes of Section 7.03.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied:

Section 7.01. Liens. The Company shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

 

Page 55



--------------------------------------------------------------------------------

(b) Liens existing on the Effective Date and any modifications, replacements,
refinancings, renewals or extensions thereof; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof and (ii) the modification, replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens (if such
obligations constitute Indebtedness) is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges (i) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or (ii) with respect to which the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than 30 days or, if more than 30 days overdue, (i) no action has been taken
to enforce such Lien, (ii) such Lien is being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or (iii) with respect to which the failure to make payment as to all such
amounts, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect;

(e) (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies or
(iii) obligations in respect of letters of credit or bank guarantees that have
been posted by a Restricted Company to support the payment of the items set
forth in clauses (i) and (ii) of this Section 7.01(e);

(f) (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted by a Restricted
Company to support the payment of items set forth in clause (i) of this
Section 7.01(f);

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially and adversely interfere with the
ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens arising in connection with the Cash Management Practices, including
Liens securing borrowings from financial institutions and their Affiliates
permitted under Section 7.03(m) to the extent specified in the definition of
“Cash Management Practices”;

 

Page 56



--------------------------------------------------------------------------------

(j) (i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Company or any of its material Restricted
Subsidiaries or (B) secure any Indebtedness (other than any obligation that is
Indebtedness solely as a result of the operation of clause (e) of the definition
thereof) and (ii) the rights reserved or vested in any Person by the terms of
any lease, license, franchise, grant or permit held by any Restricted Company or
by a statutory provision to terminate any such lease, license, franchise, grant
or permit or to require periodic payments as a condition to the continuance
thereof;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, (iii) in favor of a banking institution arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry, (iv) of
financial institutions funding the Vault Cash Operations in the cash provided by
such institutions for such Vault Cash Operations and (v) on cash or collateral
or other financial assets securing obligations of any Restricted Company under
any Swap Contract permitted to be incurred pursuant to Section 7.03(s) hereof;

(m) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in Permitted Acquisitions permitted pursuant to
Section 7.02, to be applied against the purchase price for such Investment, and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05 and (ii) on cash earnest money deposits made by any
Restricted Company in connection with any letter of intent or purchase agreement
permitted hereunder;

(n) Liens in favor of the applicable indenture trustee or a collateral agent for
such trustee and the applicable noteholders on cash and Cash Equivalents (and
the related escrow accounts) in connection with the issuance into (and pending
release from) escrow of the proceeds of any Indebtedness incurred by the Company
prior to the SunGard Closing Date for the purpose of financing the SunGard
Acquisition so long as such Liens secure no Indebtedness other than the
Indebtedness so incurred by the Company;

(o) Liens in favor of any Restricted Company securing Indebtedness permitted
under Section 7.03(e) or other obligations other than Indebtedness owed by a
Restricted Company to another Restricted Company;

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the Effective Date and any modifications, replacements,
renewals or extensions thereof; provided that (i) in the case of Liens securing
purchase money Indebtedness or Capitalized Leases, (A) such Liens attach
concurrently with or within 270 days after the acquisition, repair, replacement,
construction or improvement (as applicable) of the property subject to such
Liens and (B) such Lien does not extend to or cover any other assets or property
(other than the proceeds or products thereof and after-acquired property
subjected to a Lien pursuant to terms existing at the time of such acquisition,
it being understood that such requirement to pledge after-acquired property
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition); provided that individual equipment
financings otherwise permitted to be secured hereunder provided by one Person
(or its Affiliates) may be cross collateralized to other such equipment
financings provided by such Person (or its Affiliates), (ii) in the case of
Liens securing Indebtedness other than purchase money Indebtedness or
Capitalized Leases, (A) such Liens do

 

Page 57



--------------------------------------------------------------------------------

not extend to the property of any Person other than the Person acquired or
formed to make such acquisition and the subsidiaries of such Person and (B) such
Lien was not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary and (iii) the Indebtedness secured thereby (or,
as applicable, any modifications, replacements, renewals or extensions thereof)
is permitted under Section 7.03;

(q) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable Law) regarding leases entered into by the Company or
any of its Restricted Subsidiaries in the ordinary course of business (and Liens
consisting of the interests or title of the respective lessors thereunder);

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Restricted Company in
the ordinary course of business not prohibited by this Agreement;

(s) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Restricted Company to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of such Restricted
Company and (iii) relating to purchase orders and other similar agreements
entered into in the ordinary course of business;

(t) Liens securing obligations permitted under Section 7.03(u) to the extent
specified therein;

(u) Liens on the assets of a Securitization Vehicle securing Indebtedness under
any Securitization Financing permitted under Section 7.03(v);

(v) [reserved];

(w) any pledge of the Equity Interests of an Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement; and

(x) other Liens securing Indebtedness or other obligations to the extent that
the outstanding principal amount of the Indebtedness or other obligations
secured by such Liens (together with the outstanding principal amount of any
Indebtedness then existing pursuant to the provisions of Section 7.03(g) hereof)
does not exceed the greater of (i) $500,000,000 and (ii) 15% of Consolidated
Shareholders’ Equity.

 

Page 58



--------------------------------------------------------------------------------

Section 7.02. Investments. The Company shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, make any Investments, except:
(a) Investments of any Restricted Company in another Restricted Company; and
(b) any other Investments so long as immediately after giving effect to any such
Investment, (i) with respect to any Investment other than the SunGard
Acquisition, no Event of Default has occurred and is continuing and (ii) the
Company is in Pro Forma Compliance with all of the covenants set forth in
Section 7.10 (in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any subsequent
delivery of financial information by the Company to the Administrative Agent
prior to such making of such Investment) as though such Investment had been made
as of the first day of the fiscal period covered thereby).

Section 7.03. Subsidiary Indebtedness. The Company shall not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Indebtedness, except:

(a) [reserved];

(b) Indebtedness of the Loan Parties under the Loan Documents;

(c) Indebtedness outstanding on the Effective Date and any Permitted Refinancing
thereof;

(d) Guarantees by a Restricted Subsidiary in respect of Indebtedness of another
Restricted Company otherwise permitted hereunder (including, for the avoidance
of doubt, unsecured Guarantees in respect of the obligations of the
Securitization Vehicle under a Securitization Financing permitted by
Section 7.03(v);

(e) Indebtedness of a Restricted Subsidiary that constitutes an Investment
permitted by Section 7.02;

(f) [reserved];

(g) Indebtedness of any Restricted Subsidiaries in an aggregate principal amount
at any time outstanding (together with the outstanding principal amount of
Indebtedness and other obligations secured in reliance on Section 7.01(x), but
without duplication thereof) that does not exceed the greater of
(i) $500,000,000 and (ii) 15% of Consolidated Shareholders’ Equity;

(h) Indebtedness of a Restricted Subsidiary assumed in connection with any
Permitted Acquisition and not incurred in contemplation thereof (including any
SunGard Notes), and any Permitted Refinancing of any such Indebtedness (other
than any SunGard Notes);

(i) Indebtedness incurred by any Restricted Subsidiary representing deferred
compensation to employees of a Restricted Company incurred in the ordinary
course of business;

(j) Indebtedness consisting of promissory notes issued by any Restricted
Subsidiary to future, present or former directors, officers, members of
management, employees or consultants of the Company or any of its Subsidiaries
or their respective estates, heirs, family members, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Company permitted
by Section 7.06;

 

Page 59



--------------------------------------------------------------------------------

(k) Indebtedness incurred by a Restricted Subsidiary in a Permitted Acquisition
or Disposition constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments;

(l) Indebtedness consisting of obligations of any Restricted Subsidiary under
deferred compensation or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions;

(m) Indebtedness (including intercompany Indebtedness among the Consolidated
Companies) in respect of the Cash Management Practices;

(n) obligations of the Consolidated Companies with respect to liabilities
arising from the Vault Cash Operations;

(o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations of a Restricted Subsidiary contained in supply
arrangements, in each case, in the ordinary course of business;

(p) Indebtedness incurred by a Restricted Subsidiary constituting reimbursement
obligations with respect to letters of credit issued in the ordinary course of
business in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to such similar reimbursement-type
obligations; provided that upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within 30 days
following such drawing or incurrence;

(q) obligations in respect of bid, performance, stay, customs, appeal and surety
bonds and performance and completion guarantees provided by a Restricted
Subsidiary or obligations in respect of letters of credit related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) [reserved];

(s) Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;

(t) Indebtedness in respect of any letter of credit or bankers’ acceptance
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;

(u) Indebtedness incurred in the ordinary course of business in connection with
relocation service transactions and secured by the properties which are the
subject of such transactions;

(v) (i) Indebtedness incurred in connection with a receivables securitization
transaction involving the Restricted Subsidiaries and a Securitization Vehicle
(a “Securitization Financing”); provided that (A) such Indebtedness when
incurred shall not exceed 100% of the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition, (B) such
Indebtedness is created and any Lien attaches to such property concurrently with
or within forty-five (45) days of the acquisition thereof, and (C) such Lien
does not at any time encumber any property other than the property financed by
such Indebtedness, and (ii) any unsecured Guarantee by any Restricted Subsidiary
of the obligations of the Securitization Vehicle under a Securitization
Financing;

 

Page 60



--------------------------------------------------------------------------------

(w) Indebtedness (i) of the type described in clause (e) of the definition
thereof subject to Liens permitted under Section 7.01 or (ii) secured by Liens
permitted under Sections 7.01(e)(ii), 7.01(e)(iii), 7.01(f), or 7.01(r);

(x) Indebtedness secured by Liens permitted pursuant to Section 7.01(x);

(y) [reserved];

(z) [reserved]; and

(aa) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (z) above.

Section 7.04. [Reserved].

Section 7.05. Dispositions. The Company shall not, directly or indirectly,
dispose of (in one transaction or in a series of transactions) all or
substantially all of the property of any Restricted Company, considered together
as a whole; provided that the Company may, directly or indirectly, dispose of
(in one transaction or in a series of transactions) all or substantially all of
the property of the Restricted Companies to one or more Restricted Subsidiaries.

Section 7.06. Restricted Payments. The Company shall not, nor shall it permit
any Restricted Subsidiary to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments ratably with respect
to its Equity Interests;

(b) the Company may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity
Interests) of such Person;

(c) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Company may make Restricted Payments; provided that
the Company would be in Pro Forma Compliance with the covenants set forth in
Section 7.10, in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any subsequent
delivery of financial information by the Company to the Administrative Agent
prior to such Restricted Payments);

(d) [reserved];

(e) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(f) the Company may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of any of the Restricted
Companies; and

(g) so long as no Event of Default shall have occurred and be continuing (or
would result therefrom) under Sections 8.01(a) or (f), the Company may make
Restricted Payments in an aggregate

 

Page 61



--------------------------------------------------------------------------------

amount of up to $300,000,000 in any fiscal year of the Company; provided that
the Company would be in Pro Forma Compliance with the covenants set forth in
Section 7.10, in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders (either pursuant to Section 6.01(a) or 6.01(b) or in any subsequent
delivery of financial information by the Company to the Administrative Agent
prior to such Restricted Payments).

Section 7.07. Use of Proceeds. The Company will not request any Borrowing, and
the Company shall not use, and shall require that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent such activity, business or transaction would not be
prohibited for a U.S. Person pursuant to Sanctions or (C) in any manner that
would result in the violation of any Sanctions applicable to the Company or any
of its Subsidiaries.

Section 7.08. [Reserved].

Section 7.09. [Reserved].

Section 7.10. Financial Covenants. (a) Maximum Leverage Ratio. The Company shall
not permit the Leverage Ratio as of the end of any fiscal quarter of the Company
for the four fiscal quarter period ending on such date (such four fiscal quarter
period referred to as a “Testing Period”) to be greater than 3.50 to 1.0,
provided that at the election of the Company (the notice of which election shall
be given within thirty (30) days after consummating the relevant Qualified
Acquisition), the level set forth above shall be increased by 0.50:1.00 (a
“half-turn”) in connection with a Qualified Acquisition for four consecutive
Testing Periods (and no other Testing Periods), starting with the Testing Period
in which such Qualified Acquisition is consummated; provided further that
(i) [reserved], (ii) the Company may make such an election no more than twice
during the life of this Agreement and (iii) upon the return to a maximum
Leverage Ratio of 3.5 to 1.0 after the Company’s first such election, such level
must be maintained for at least two Testing Periods before the Company may elect
to increase such level for an additional time; provided further that (i) If the
SunGard Closing Date occurs on or prior to January 31, 2016, the Leverage Ratio
of the Company shall not be greater than (A) as of the end of any fiscal quarter
ending after the SunGard Closing Date until and including the fiscal quarter
ending June 30, 2016, 4.25x (with the first testing date for the Leverage Ratio
after the SunGard Closing Date to be the first full fiscal quarter after the
SunGard Closing Date), (B) as of the end of the fiscal quarter ending
September 30, 2016, 4.00x, (C) as of the end of the fiscal quarters ending
December 31, 2016 and March 31, 2017, respectively, 3.75x and (D) thereafter,
3.50x; and (ii) if the SunGard Closing Date occurs after January 31, 2016, the
Leverage Ratio of the Company shall not be greater than (A) as of the end of any
fiscal quarter ending after the SunGard Closing Date until and including the
fiscal quarter ending September 30, 2016, 4.25x (with the first testing date for
the Leverage Ratio after the SunGard Closing Date to be the first full fiscal
quarter after the SunGard Closing Date), (B) as of the end of the fiscal quarter
ending December 31, 2016, 4.00x, (C) as of the end of the fiscal quarters ending
March 31, 2017 and June 30, 2017, respectively, 3.75x and (D) thereafter, 3.50x
(provided that, in each case of clauses (i) and (ii) above in this proviso,
(x) the Leverage Ratio shall remain below 3.50x for two consecutive Testing
Periods before it may elect to increase the maximum level from 3.50x to 4.00x
pursuant to this Section 7.10 in connection with a Qualified Acquisition and
(y) the Company may, at any time prior to the immediately succeeding fiscal
quarter end, elect to reduce its maximum Leverage Ratio to 3.50x for such fiscal
quarter end and each fiscal quarter end thereafter by delivering an irrevocable
written notice of such

 

Page 62



--------------------------------------------------------------------------------

election to the Administrative Agent; thereafter, the Company may elect to
increase the maximum level from 3.50x to 4.00x pursuant to this Section 7.10 in
connection with a Qualified Acquisition after its Leverage Ratio remains below
3.50x for two consecutive Testing Periods).

Notwithstanding anything set forth herein, until the earlier to occur of either
(A) the SunGard Closing Date and (B) thirty-five (35) days after the earlier to
occur of (i) the SunGard Termination Date and (ii) the termination or expiration
of the SunGard Acquisition Agreement, any Indebtedness incurred by any
Restricted Company to finance the SunGard Transactions shall be disregarded for
the purpose of calculating the Leverage Ratio so long as the cash proceeds of
such Indebtedness are held by, or on behalf of, the Company (which shall be
deemed to include all funds held by a collateral agent or trustee as
contemplated by Section 7.01(n) hereof).

If at any time the covenant regarding the “Leverage Ratio” (as defined in the
Existing Credit Agreement) in the Existing Credit Agreement (or any component of
defined terms used therein) is amended (or, at the election of the Company
pursuant to Section 7.10(a) or any other provision of the Existing Credit
Agreement, the covenant level is permanently reduced) so that such covenant
becomes more restrictive than the covenant set forth in this Section 7.10(a),
this Section 7.10(a) shall be deemed to be automatically amended and replaced
with such more restrictive covenant (or such reduced covenant level).

(b) Minimum Interest Coverage Ratio. The Company shall not permit the Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00 to 1.0.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an “Event
of Default”:

(a) Non-Payment. Any Restricted Company fails to pay (i) when due, any amount of
principal of any Loan or (ii) within five Business Days after the same becomes
due, any interest on any Loan or any other amount payable hereunder or with
respect to any other Loan Document; or

(b) Specific Covenants. Any Restricted Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05(a) (solely
with respect to the Company) or Section 6.12 or Article 7; or

(c) Other Defaults. Any Restricted Company fails to perform or observe any other
term, covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
to the Company; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Restricted
Company herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material and adverse respect when made or deemed made; or

(e) Cross-Default. Any Material Company (i) fails to make any payment after the
applicable grace period with respect thereto, if any, (whether by scheduled
maturity, required prepayment,

 

Page 63



--------------------------------------------------------------------------------

acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness owed by one Restricted Company to
another Restricted Company) having an aggregate outstanding principal amount of
not less than the Threshold Amount or (ii) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, (x) such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or (y) a mandatory
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Material Company institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Material Company becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Material Company in an amount exceeding the Threshold Amount and is not
paid, released, vacated or fully bonded within 60 days after its issue or levy;
or

(h) Judgments. There is entered against any Material Company a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not deny
coverage) and there is a period of 60 consecutive days during which such
judgment has not been paid and during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Company or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or

(j) Change of Control. There occurs any Change of Control.

 

Page 64



--------------------------------------------------------------------------------

Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Company under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

Section 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 11.04 and amounts payable under Article 3 but excluding principal of,
and interest on, any Loan) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 11.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Credit Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Credit Parties on
such date; and

 

Page 65



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

ARTICLE 9

ADMINISTRATIVE AGENT

Section 9.01. Appointment and Authority. Each Lender hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Company nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Section 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 9.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Company or any of its
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

Page 66



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

Page 67



--------------------------------------------------------------------------------

Section 9.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States, which successor agent shall be consented to by
the Company at all times other than during the existence of an Event of Default
under Section 8.01(f) (which consent of the Company shall not be unreasonably
withheld or delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than as provided in Section 3.01(h) and
other than any rights to indemnity payments or other amounts owed to the
retiring Administrative Agent as of the Resignation Effective Date), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section) . The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

Section 9.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Syndication Agent or Other Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

Page 68



--------------------------------------------------------------------------------

Section 9.09. Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

ARTICLE 10

[RESERVED]

ARTICLE 11

MISCELLANEOUS

Section 11.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Company or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that:

(i) no amendment, waiver or consent shall, without the written consent of each
Lender directly affected thereby:

(A) extend or increase the Commitment of any Lender (it being understood that a
waiver of any condition precedent set forth in Article 4, or the waiver of any
Default or Event of Default shall not constitute an extension or increase of any
Commitment of any Lender);

 

Page 69



--------------------------------------------------------------------------------

(B) postpone any date scheduled for any payment of principal or interest under
Section 2.08 or 2.09 or fees under Section 2.10(a) or 2.10(b);

(C) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (1) of the second proviso to this
Section 11.01(a)) any fees or other amounts payable hereunder or under any other
Loan Document, it being understood that any change to the definition of Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate of interest; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest at the Default Rate; or

(D) change Section 2.14 or 8.03 in any manner that would alter the pro rata
sharing of payments required thereby; and

(ii) no amendment, waiver or consent shall, without the written consent of each
Lender, change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder;

provided further that:

(1) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document;

(2) Section 11.07(i) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and

(3) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.

(b) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended nor the principal amount owed to such Lender reduced nor the final
maturity thereof extended without the consent of such Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded from a vote of the Lenders hereunder requiring any
consent of the Lenders).

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Company (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time

 

Page 70



--------------------------------------------------------------------------------

to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.

(d) [Reserved]

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Loans (as defined below) to permit
the refinancing of all outstanding Loans (“Refinanced Loans”) with a replacement
term loan tranche hereunder (“Replacement Loans”); provided that (i) the
aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Refinanced Loans, (ii) the Applicable Margin
for such Replacement Loans shall not be higher than the Applicable Margin for
such Refinanced Loans, (iii) the weighted average life to maturity of such
Replacement Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Loans at the time of such refinancing and (iv) all
other terms applicable to such Replacement Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Loans
than, those applicable to such Refinanced Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.

(f) Notwithstanding anything to the contrary contained in this Section 11.01, in
the event that the Company requests that this Agreement be modified or amended
in a manner that would require the unanimous consent of all of the Lenders (or
all affected Lenders) and such modification or amendment is agreed to by the
Required Lenders, then with the consent of the Company and the Required Lenders,
the Company and the Required Lenders shall be permitted to amend this Agreement
without the otherwise required consent of the Lender or Lenders that did not
agree to the modification or amendment requested by the Company (such Lender or
Lenders, collectively the “Dissenting Lenders”) to provide for (i) the
termination of the Commitment of each of the Dissenting Lenders, (ii) the
addition to this Agreement of one or more other financial institutions (each of
which shall be an Eligible Assignee), or an increase in the Commitment of one or
more of the Required Lenders (with the written consent thereof), so that the
total Commitment after giving effect to such amendment shall be in the same
amount as the total Commitment immediately before giving effect to such
amendment, (iii) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new financial institutions or Required
Lender or Lenders, as the case may be, as may be necessary to repay in full, at
par, the outstanding Loans of the Dissenting Lenders and any other amounts then
due and owing to such Dissenting Lenders immediately before giving effect to
such amendment and (iv) such other modifications to this Agreement as may be
appropriate to effect the foregoing clauses (i), (ii) and (iii).

Section 11.02. Notices and Other Communications; Facsimile Copies.
(a) Generally. Unless otherwise expressly provided herein, all notices and other
communications provided for under any Loan Document shall be in writing
(including by facsimile transmission and, except as otherwise specifically
provided herein, electronic mail). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or (subject to
Section 11.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Company or any other Loan Party or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

 

Page 71



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company and the
Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier of (x) actual receipt by the relevant party and (y) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party; (B) if delivered by mail, four Business Days after deposit in the mails,
postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when delivered;
provided that notices and other communications to the Administrative Agent
pursuant to Article 2 shall not be effective until actually received by such
Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

(c) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
electronic mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(d) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic notices
or Committed Loan Notices) purportedly given by or on behalf of the Company even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify each Agent and its Related
Persons and each Lender from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Company in the absence of gross negligence or willful
misconduct.

 

Page 72



--------------------------------------------------------------------------------

Section 11.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided under each Loan Document
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

Section 11.04. Attorney Costs, Expenses and Taxes. The Company agrees (a) to pay
or reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of a single firm of attorneys acting as
counsel to the Administrative Agent, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs of counsel to the
Administrative Agent. All amounts due under this Section 11.04 shall be paid
within ten (10) Business Days after receipt by the Company of an invoice in
reasonable detail. The agreements in this Section 11.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent or any Lender, in its sole
discretion.

Section 11.05. Indemnification by the Company. Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify and hold
harmless each Agent, each Bookrunner, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, attorneys-in-fact,
trustees and advisors (collectively the “Indemnitees”) from and against any and
all liabilities, losses, damages, claims and costs (including Attorney Costs,
which shall be limited to one counsel to the Administrative Agent and the
Lenders (exclusive of one local counsel to the Administrative Agent and the
Lenders in each relevant jurisdiction), unless (x) the interests of the
Administrative Agent and the Lenders are sufficiently divergent, in which case
one additional counsel may be appointed and (y) if the interests of any Lender
or group of Lenders (other than all of the Lenders) are distinctly or
disproportionately affected, one additional counsel for such Lender or group of
Lenders in the case of clause (a) below) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with:

(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby;

(b) any Commitment, Loan or the use or proposed use of the proceeds therefrom;
or

(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by any Restricted Company
or any of their Subsidiaries, or any Environmental Liability related in any way
to any Restricted Company or any of their Subsidiaries; or

 

Page 73



--------------------------------------------------------------------------------

(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto;

(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, losses, damages, claims and
costs (x) have resulted from the gross negligence or willful misconduct of such
Indemnitee or material breach of the Loan Documents by such Indemnitee as
determined by the final non-appealable judgment of a court of competent
jurisdiction or (y) arise from claims of any of the Lenders solely against one
or more Lenders that have not resulted from any misrepresentation, default or
the breach of any Loan Document or any actual or alleged performance or
non-performance by the Company or one of its Subsidiaries or other Affiliates or
any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through SyndTrak or other similar information transmission
systems in connection with this Agreement, except to the extent resulting from
the willful misconduct or gross negligence of such Indemnitee as determined by
the final non-appealable judgment of a court of competent jurisdiction, nor
shall any Indemnitee or any Loan Party have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Effective Date); provided, however, that
the foregoing liability exclusion with respect to the Loan Parties shall not
limit the indemnification obligations of the Loan Parties otherwise provided for
above in respect of third party claims against the Indemnitees. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 11.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 11.05 shall be paid
promptly after receipt by the Company of an invoice in reasonable detail. The
agreements in this Section 11.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. Without limiting the provisions of Section 3.01, this
Section 11.05 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc., arising from any non-Tax claim.

Section 11.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Company is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then:

(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and

(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Federal Funds Rate from time to
time in effect.

 

Page 74



--------------------------------------------------------------------------------

Section 11.07. Assigns. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.07(f) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Notwithstanding Section 11.07(a), the Company may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender.

(c) Notwithstanding Section 11.07(a), no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 11.07(d), (ii) by way of participation
in accordance with the provisions of Section 11.07(f), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Sections 11.07(h) and 11.07(j) or (iv) to an SPC in accordance with the
provisions of Section 11.07(i) (and any other attempted assignment or transfer
by any party hereto shall be null and void).

(d) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement; provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or, in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the outstanding principal balance of the Loan of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000 in the case of any assignment
in respect of any Loans, unless each of the Administrative Agent and, so long as
no Event of Default in respect of Section 8.01(a) or 8.01(f) has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) any assignment of a Loan to an Eligible Assignee must be approved, if
applicable, by the Persons specified for such assignment in the definition of
Eligible Assignee;

(iv) the parties (other than the Company unless its consent to such assignment
is required hereunder) to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee the Company shall have no obligation to
pay except as required in Section 3.09); and

 

Page 75



--------------------------------------------------------------------------------

(v) the assigning Lender shall deliver any Notes evidencing such Loans to the
Company or the Administrative Agent (and the Administrative Agent shall deliver
such Notes to the Company). Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 11.07(e), from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.07, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (d) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.07(f).

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Company, each Agent and each Lender shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(f) Any Lender may at any time, without the consent of, or notice to, the
Company or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, each Agent and each other
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 11.01(a)(i) or 11.01(a)(ii) that directly affects such
Participant. Subject to Section 11.07(g), each Participant shall be entitled to
the benefits of Section 3.01, and Sections 3.04 through 3.07 (subject to the
requirements and limitations therein, including the requirements under Sections
3.01(f) (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.07(d). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.10 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

 

Page 76



--------------------------------------------------------------------------------

(g) A Participant shall not be entitled to receive any greater payment under
Section 3.01 and Sections 3.04 through 3.07 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive as to the identity of each
Participant and the amount of Loans and Commitments attributed to such
Participant, and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement under its Note, if any to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein:

(i) any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that

(A) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and

(B) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof.

(ii) (A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Company under this Agreement (including its obligations under
Section 3.01 or 3.04 through 3.07), (B) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (C) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.

 

Page 77



--------------------------------------------------------------------------------

(iii) any SPC may (A) with notice to, but without prior consent of the Company
or the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (B) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise (unless such trustee is an Eligible Assignee which has
complied with the requirements of Section 11.07(d)).

Section 11.08. [Reserved]

Section 11.09. Confidentiality. Each Agent and each Lender agrees to maintain
the confidentiality of the Information, except that the Information may be
disclosed (a) to its affiliates, directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and who have agreed or are otherwise
obligated to keep such Information confidential, and the applicable Agent or
Lender shall be responsible for compliance by such Persons with such
obligations); (b) to the extent requested by any regulatory authority having
jurisdiction over the applicable Agent or Lender; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
provided that the Agent or Lender that discloses any Information pursuant to
this clause (c) shall provide the Company prompt notice of such disclosure;
(d) to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as (or no less restrictive than) those of this
Section 11.09 (or as may otherwise be reasonably acceptable to the Company),
(x) to any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (y) to any direct, indirect, actual or prospective counterparty
(and its advisor) to any swap, derivative or securitization transaction related
to its obligations under this Agreement; (f) with the written consent of the
Company; (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 11.09; (h) to any state, Federal or
foreign authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; or
(i) to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender). In addition, any Agent and any Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to any Agent and any Lender in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments and the
Loans. For the purposes of this Section 11.09, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
its Subsidiaries or Affiliates, or their respective businesses, other than

 

Page 78



--------------------------------------------------------------------------------

any such information that is publicly available to any Agent or any Lender prior
to disclosure by any Loan Party (or any of their respective Subsidiaries or
Affiliates) other than as a result of a breach of this Section 11.09.

Section 11.10. Set-off. In addition to any rights and remedies of each Lender
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to any Loan Party, any such notice being waived by the Company (on its
own behalf and on behalf of each other Loan Party) to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, but not any deposits held in a custodial,
trust or other fiduciary capacity), at any time held by, and other Indebtedness
at any time owing by, such Lender to or for the credit or the account of the
respective Loan Parties against any and all Obligations owing to such Lender
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness. Each Lender agrees promptly to notify
the Company and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 11.10 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

Section 11.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under any Loan Document shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 11.12. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

Section 11.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of any Agent or any Lender in any other
Loan Document shall not be deemed a conflict with this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

Page 79



--------------------------------------------------------------------------------

Section 11.14. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

Section 11.15. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 11.16. [Reserved].

Section 11.17. Governing Law. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
CITY OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE COMPANY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
COMPANY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO (EXCEPT THAT, IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY
OR SIMILAR PROCEEDINGS WITH RESPECT TO THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS).

Section 11.18. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND,

 

Page 80



--------------------------------------------------------------------------------

ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 11.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 11.19. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company and the Administrative Agent shall have
been notified by each Lender that each such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Company, each
Agent and each Lender and their respective successors and assigns, except that
the Company shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

Section 11.20. No Implied Duties. The Company acknowledges that (a) the sole
role of the Bookrunners is to syndicate the Facility and to arrange for future
amendments and other modifications hereto and (b) no Agent has any duty other
than as expressly provided herein. Without limiting the generality of the
foregoing, the Company agrees that no Bookrunner or Agent shall in any event be
subject to any fiduciary or other implied duties. Additionally, the Company
acknowledges and agrees that the Bookrunners are not advising the Company as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company has consulted and will continue to consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby
(including any amendments or other modifications hereto), and no Bookrunner or
Credit Party shall have any responsibility or liability to the Company with
respect thereto. Any review by any Bookrunner or Credit Party of the Company,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of such Bookrunner or
Credit Party and shall not be on behalf of the Company.

Section 11.21. USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Company and any guarantor, which information
includes the name and address of the Company or guarantor and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Company or guarantor in accordance with the Act.

Section 11.22. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Company in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Company in
the Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the

 

Page 81



--------------------------------------------------------------------------------

Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Company
(or to any other Person who may be entitled thereto under applicable law).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Page 82



--------------------------------------------------------------------------------

FIDELITY NATIONAL INFORMATION SERVICES, INC. By:  

/s/ Jason L. Couturier

Name:   Jason L. Couturier Title:   Senior Vice President of Finance and
Treasurer

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Cindy Jordan

Name:   Cindy Jordan Title:   Assistant Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Andrew Wulff

Name:   Andrew Wulff Title:   Assistant Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK NA, as Lender By:  

/s/ Tracy Moosbrugger

Name:   Tracy Moosbrugger Title:   Managing Director

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Lender By:  

/s/ Lillian Kim

Name:   Lillian Kim Title:   Director

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Lender By:  

/s/ Tina Ruyter

Name:   Tina Ruyter Title:   Executive Director

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Crédit Agricole Corporate & Investment Bank, as Lender By:  

/s/ Mike McIntyre

Name:   Mike McIntyre Title:   Director By:  

/s/ Aaron Sansone

Name:   Aaron Sansone Title:   Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association, as Lender By:  

/s/ James F. Cooper

Name:   James F. Cooper Title:   Sr. Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Lender By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC, as Lender By:  

/s/ Christopher Lee

Name:   Christopher Lee Title:   Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Citibank N.A., as Lender By:  

/s/ Ciaran Small

Name:   Ciaran Small Title:   VP

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as Lender By:  

/s/ Santiago Riviere

Name:   Santiago Riviere Title:   Director, Corporate Banking

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

LLOYDS BANK plc, as Lender By:  

/s/ Erin Doherty

Name:   Erin Doherty Title:   Assistant Vice President By:  

/s/ Daven Popat

Name:   Daven Popat Title:   Senior Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, N.A., as Lender By:  

/s/ Britton Core

Name:   Britton Core Title:   Senior Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as Lender By:  

/s/ James R. Spaulding

Name:   James R. Spaulding Title:   FVP

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BMO Harris Financing, Inc., as Lender By:  

/s/ Mark Czarnecki

Name:   Mark Czarnecki Title:   Senior Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

First Hawaiian Bank, as Lender By:  

/s/ Jeffrey Inouye

Name:   Jeffrey Inouye Title:   Assistant Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank, as Lender By:  

/s/ Steven Dixon

Name:   Steven Dixon Title:   Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A., as Lender By:  

/s/ Steve Levi

Name:   Steve Levi Title:   Senior Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Agricultural Bank of China Ltd., New York Branch as Lender By:  

/s/ Jian Zhang

Name:   Jian Zhang Title:   EVP & Head of Corporate Banking

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BNP Paribas, as Lender By:  

/s/ Gregoire Poussard

Name:   Gregoire Poussard Title:   Vice President By:  

/s/ Julien Pecoud-Bouvet

Name:   Julien Pecoud-Bouvet Title:   Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, an Ohio Banking Corporation, as Lender By:  

/s/ John A. Marian

Name:   John A. Marian Title:   Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company, as Lender By:  

/s/ Sarah Sigfusson

Name:   Sarah Sigfusson Title:   Officer

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

State Bank of India, New York as Term Loan Lender By:  

/s/ Vijayalakshmi Muddu

Name:   Vijayalakshmi Muddu Title:   VP & Head (CMC)

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

FirstMerit Bank, N.A., as Lender By:  

/s/ Sherlyn Nelson

Name:   Sherlyn Nelson Title:   Vice President

 

[Signature Page to FIS Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01

UNRESTRICTED SUBSIDIARIES

 

•   None



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

   COMMITMENT  

[On file with Administrative Agent]

   $ 1,500,000,000      

 

 

  TOTAL    $ 1,500,000,000      

 

 

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

[On file with the Administrative Agent]

 

3



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated as of
September 1, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Fidelity National Information Services, Inc., a Georgia corporation (the
“Company”), each lender party thereto and Bank of America, N.A., as
Administrative Agent.

The Company hereby requests:

 

¨ A Borrowing of Loans

   ¨ A conversion or continuation of Loans

 

  1. On                                           (a Business Day).

 

  [2. Comprised of a                                           Loan.1

 

  3. Which is the Borrowing in respect of the [Initial][Final] Funding Date.

 

  [4. With an Interest Period of                     .]2]3

 

  [5. Whereby                                          4 shall be [continued
as][converted to] a [Base Rate Loan] [Eurocurrency Rate Loan with an Interest
Period of                     ].]5

[Remainder of Page Intentionally Empty]

 

 

1  Type and principal amount of Loan requested.

2  Include only for Eurocurrency Rate Loans.

3  Include only for Borrowings of new Loans.

4  Describe Loan to be continued or converted, including Type and principal
amount thereof and previous Interest Period, if applicable.

5  Include only for continuations or conversions of Loans.

 

A-1



--------------------------------------------------------------------------------

FIDELITY NATIONAL INFORMATION SERVICES, INC.

By:

 

 

Name:

 

Title:

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTE

 

$[            ]

   [Date]                     

FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
[                    ] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
aggregate unpaid principal amount of each Loan made by the Lender to the Company
under that certain Term Loan Credit Agreement, dated as of September 1, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among Fidelity National
Information Services, Inc., a Georgia corporation, each lender party thereto and
Bank of America, N.A., as Administrative Agent.

The Company promises to pay interest on the aggregate unpaid principal amount of
each Loan made by the Lender to the Company under the Credit Agreement from the
date of such Loan until such principal amount is paid in full, at such interest
rates and at such times as provided in the Credit Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and during the
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business
(but failure to do so shall not in any manner impair the obligations represented
hereby). The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
This Note may not be transferred or assigned, except pursuant to the express
terms of the Credit Agreement.

The Company, for itself and its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

B-1



--------------------------------------------------------------------------------

FIDELITY NATIONAL INFORMATION SERVICES, INC.

By:  

 

Name:   Title:  

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of
Loan Made

 

End of

Interest

Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

                    

                                                                      
                                                                  

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated as of
September 1, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Fidelity National Information Services, Inc., a Georgia corporation (the
“Company”), each lender party thereto and Bank of America, N.A., as
Administrative Agent.

The undersigned, a Responsible Officer of the Company, hereby certifies as of
the date hereof that he/she is the                      of the Company, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on behalf of the Company, and hereby
certifies on behalf of the Company that:

[Use following paragraph 1 for fiscal year-end financial statements

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Company and its Subsidiaries ended as of the above date, together with the
report and opinion of the independent certified public accountant required by
such Section.]

[Use following paragraph 1 for fiscal quarter financial statements

1. Attached hereto as Schedule 1 are the unaudited financial statements and
comparative information required by Section 6.01(b) of the Credit Agreement for
the fiscal quarter of the Company ended as of the above date. Such financial
statements fairly present in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.]

2. To the knowledge of the undersigned Responsible Officer, the Company has
caused to be made, a review of the activities of the Company and its Restricted
Subsidiaries in regard to the matters relevant to this Compliance Certificate
during such fiscal period and has required that the results thereof be reported
to the undersigned Responsible Officer.

 

C-1



--------------------------------------------------------------------------------

[select one:]

[To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, no Default has occurred during such
fiscal period and is continuing on the Financial Statement Date.]

[– or –]

[To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, the following is a list of each
Default (and its nature and status) that has occurred during such fiscal period
and is continuing on the Financial Statement Date:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are delivered in compliance with Section 6.02(b).

4. The aggregate principal amount of the Swing Line Loans and Revolving Credit
Loans (in each case, under and as defined in the Existing Credit Agreement as in
effect on the Effective Date) that were drawn for the purpose of credit card
settlements and outstanding on the Financial Statement Date is $        , of
which $         (the “Repaid Amount”) was repaid within three Business Days
after the Financial Statement Date, and the Total Indebtedness set forth in
Schedule 2 has been reduced by the Repaid Amount.

[Include the following paragraph if applicable]

5. A Qualified Acquisition was consummated during the Subject Period (as defined
in Schedule 2 hereto) for which the company has elected the step-up in the
maximum Leverage Ratio level pursuant to and in accordance with the provisions
of the first or third proviso to Section 7.10 of the Credit Agreement (such
elected Qualified Acquisition, the “Elected Qualified Acquisition”), including,
without limitation, that (i) the notice of such election having been provided
within 30 days after the consummation of such Elected Qualified Acquisition,
(ii) no more than two such elections may be made during the life of the Credit
Agreement, and (iii) if an election was made previously for another Qualified
Acquisition, or if the maximum Leverage Ratio was reduced in connection with the
SunGard Closing Date by operation of the third proviso to Section 7.10 of the
Credit Agreement, the maximum Leverage Ratio level shall have been maintained at
3.50x for at least two consecutive Testing Periods (as defined in Section 7.10
of the Credit Agreement).

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Responsible Officer has executed this
Certificate on behalf of the Company as of                     .

 

FIDELITY NATIONAL     INFORMATION SERVICES, INC. By:  

 

Name:   Title:  

 

C-3



--------------------------------------------------------------------------------

SCHEDULE I

to the Compliance Certificate

[Audited or unaudited financial statements required by Section 6.01(a) or (b) of
the Credit Agreement] [are attached hereto] [or] [are posted on the Company’s
website]

 

C-4



--------------------------------------------------------------------------------

SCHEDULE 21

to the Compliance Certificate

($ in 000’s)

For the Quarter/Year ended          (“Financial Statement Date”)

“Subject Period” means the four consecutive fiscal quarters ending on the
Financial Statement Date.

All Section references refer to the Credit Agreement.

I. Section 7.10(a)-Leverage Ratio2

 

A.   Consolidated EBITDA of the Restricted Companies      1.   Consolidated Net
Income:    $                      

 

  2.   The sum of the amount which, in the determination of Consolidated Net
Income for such period, was deducted for, without duplication:        (i)   
total interest expense:    $                      

 

    (ii)    income, franchise and similar taxes:    $                      

 

    (iii)    depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs):    $                      

 

    (iv)    letter of credit fees:    $                      

 

    (v)    non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Company or any of its Restricted Subsidiaries pursuant to a written plan or
agreement or the treatment of such options under variable plan accounting:   
$                      

 

    (vi)    extraordinary charges:    $                      

 

 

 

1  Form of schedule to be edited by Company and Administrative Agent if
necessary to conform to the express terms of the Credit Agreement, including to
reflect modifications required pursuant to the final paragraph of
Section 7.10(a) of the Credit Agreement.

2  Calculated as of the end of any fiscal quarter of the Company for the Subject
Period.

 

C-5



--------------------------------------------------------------------------------

    (vii)    non-cash amortization (or write offs) of financing costs (including
debt discount, debt issuance costs and commissions and other fees associated
with Indebtedness, including the Loans):    $                         

 

 

      (viii)    cash expenses incurred in connection with the Transactions or,
to the extent permitted under the Credit Agreement, any Investment permitted
under Section 7.02 (including any Permitted Acquisition), Equity Issuance or
Debt Issuance (in each case, whether or not consummated):    $                 
       

 

 

      (ix)    losses realized upon the Disposition of property or assets outside
of the ordinary course of business:    $                         

 

 

      (x)    to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition:    $                         

 

 

      (xi)    to the extent covered by insurance, expenses with respect to
liability or casualty events or business interruption:    $                   
     

 

 

      (xii)    non-cash purchase accounting adjustment and any non-cash
write-up, write-down or write-off with respect to re-valuing assets and
liabilities in connection with any Investment permitted under Section 7.02
(including any Permitted Acquisition):    $                         

 

 

      (xiii)    non-cash losses from Joint Ventures and non-cash minority
interest reductions:    $                         

 

 

      (xiv)    fees and expenses in connection with exchanges or refinancings of
Indebtedness not prohibited by the Credit Agreement:    $                      
  

 

 

      (xv)    (A) non-cash, non-recurring charges with respect to employee
severance, (B) other non-cash, non-recurring charges so long as such charges
described in this clause (B) do not result in a cash charge in a future period
(except as permitted in clause (C)) and (C) non-recurring charges other than
those referred to in clauses (A) and (B) so long as such charges described in
this clause (C) do not exceed $60,000,000 during any fiscal year:    $
                        

 

 

      (xvi)    other expenses or charges reducing Consolidated Net Income which
do not represent a cash item in such period or any future period:    $
                        

 

 

 

 

C-6



--------------------------------------------------------------------------------

  3.   The sum of the amount which, in the determination of Consolidated Net
Income, has been included for:          (i)   non-cash gains (other than with
respect to cash actually received) and extraordinary gains:      $              
        

 

    (ii)   gains realized upon the Disposition of property outside of the
ordinary course of business:      $                       

 

    Total      $                       

 

  4.   Excluded effects:          (i)   Unrealized losses/gains in respect of
Swap Contracts:      $                       

 

    (ii)   Losses/gains in respect of purchase accounting adjustments for
earnout obligations arising from acquisitions      $                       

 

    Total      $                       

 

  5.   Consolidated EBITDA (Line I.A.l + Total for I.A.2-Total for I.A.3 (+/-)
Total for Line I.A.4) =      $                       

 

B.   Total Indebtedness at the Financial Statement Date        1.   The
aggregate Outstanding Amount of all Loans:      $                       

 

  2.   The sum of the following other Indebtedness of the Restricted Companies:
3 4          (i)   all obligations for borrowed money and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or agreements:     

 

 

3  The amount to be reported on Item 2 shall be reduced by the Repaid Amount
referred in paragraph 4 of the Compliance Certificate (i.e. the amount of any
outstanding Swing Line Loans and Revolving Credit Loans (in each case, under and
as defined in the Existing Credit Agreement as in effect on the Effective Date)
drawn for the purpose of credit card settlements that were repaid within three
Business Days after the Financial Statement Date).

4  Item 2 shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is non-recourse to such Person.

 

C-7



--------------------------------------------------------------------------------

      (ii)    the maximum available amount of all letters of credit (including
standby and commercial) and bankers’ acceptances, in each case solely to the
extent drawn and unreimbursed:    $                        

 

      (iii)    indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse (the amount for purposes of this Item (iv)
shall be deemed to be equal to the lesser of (x) the aggregate unpaid amount of
such indebtedness and (y) the fair market value of the property encumbered
thereby as determined by such Person in good faith):    $                     
  

 

      (iv)    all Attributable Indebtedness:    $                        

 

      (v)    all indebtedness or similar financing obligations under any
Securitization Financing:    $                        

 

      (vi)    all Guarantees of the Restricted Companies of the Indebtedness any
Person of the types set forth in (i) through (v):    $                        

 

  

3.

   Total Indebtedness (Item 1 + Subtotal for Item 2):5 6    $                  
     

 

      Leverage Ratio (Line I.B.3/Line I.A.5)

       : 1.00

Maximum permitted Leverage Ratio for last day of Subject Period:

       : 1.00

 

 

5  To be reduced, in the case of any Indebtedness of a Majority-Owned Subsidiary
that is a Restricted Subsidiary, by an amount directly proportional to the
amount by which Consolidated EBITDA determined pursuant to Section I.A. above
was reduced (including through the calculation of Consolidated Net Income) by
the elimination of a minority interest in such Majority-Owned Subsidiary owned
by a Person other than a Restricted Company.

6  Additionally, until the earlier to occur of either (A) the SunGard Closing
Date and (B) thirty-five (35) days after the earlier to occur of (i) SunGard
Termination Date and (ii) the termination or expiration of the SunGard
Acquisition Agreement, Indebtedness incurred by any Restricted Company to
finance the SunGard Transactions shall be disregarded for the purpose of
calculating the Leverage Ratio so long as the cash proceeds of such Indebtedness
are held by, or on behalf of, the Company (which shall be deemed to include all
funds held by a collateral agent or trustee as contemplated by Section 7.01(n)
of the Credit Agreement).

 

C-8



--------------------------------------------------------------------------------

II. Section 7.10(b)-Interest Coverage Ratio7

 

A.

     Consolidated EBITDA of the Restricted Companies (Line I.A.5 above):    $
                       

 

 

 

B.

    
  Consolidated Interest Charges of the Restricted Companies for the Subject
Period, which is the amount
payable with respect to:    $                         

 

 

       1.       total interest expense payable in cash plus pay-in-kind interest
in respect of all obligations for borrowed money and all obligations evidenced
by bonds, debentures, notes, loan agreements or similar instruments or
agreements (including the interest component under Capitalized Leases, but
excluding, to the extent included in interest expense, (i) fees and expenses
associated with the consummation of the Transactions, (ii) annual agency fees
paid to the Administrative Agent, (iii) costs associated with obtaining Swap
Contracts, (iv) fees and expenses associated with any Investment permitted under
Section 7.02, Equity Issuance or Debt Issuance (whether or not consummated) and
(v) amortization of deferred financing costs:    $                        

 

 

       2.       interest income with respect to Cash on Hand:    $             
          

 

 

 

Consolidated Interest Charges Total (Line II.B.l – Line II.B.2)

   $                        

 

 

 

Interest Coverage Ratio (Line II.A / Line II.B)

         :1.00            

 

 

        Minimum Interest Coverage Ratio required:      3.00:1.0   

 

 

7  Calculated as of the end of any fiscal quarter of the Company for the four
fiscal quarters ending on the Financial Statement Date.

 

C-9



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions as set forth in Annex 1 hereto and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   Assignor:  

 

   2.   Assignee:  



   [and is an Affiliate/Approved Fund of [identify Lender]] 3.   Borrower(s):  
Fidelity National Information Services, Inc. (the “Company”)

4.  

Administrative Agent:

   Bank of America, N.A., as the administrative agent under the Credit Agreement
5.   Credit Agreement:    Term Loan Credit Agreement, dated as of September 1,
2015 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time; the terms defined therein being
used herein as therein defined), among Fidelity National Information Services,
Inc., a Georgia corporation, each lender party thereto and Bank of America,
N.A., as Administrative Agent



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned
Commitment/Loans

   Aggregate
Amount of
Commitment/Loans
for all Lenders    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/Loans
%    CUSIP Number                                    

 

7. Trade Date:                     

Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and]6 Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

 

Title:   [Consented to:

FIDELITY NATIONAL

INFORMATION SERVICES, INC.

By:  

 

Title:       ]7

 

 

6  Insert only if Administrative Agent consent required pursuant to terms of
Credit Agreement.

7  Insert only if Company consent required pursuant to terms of Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) the sale and assignment of the Assigned Interest is
made by this Assignment and Assumption in accordance with the terms and
conditions contained in the Credit Agreement; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates, or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates, or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject, if
applicable, to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.

4. GOVERNING LAW. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
September 1, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Fidelity National Information Services, Inc., a Georgia
corporation (the “Company”), each lender party thereto and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:   Title:  

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
September 1, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Fidelity National Information Services, Inc., a Georgia
corporation (the “Company”), each lender party thereto and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
September 1, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Fidelity National Information Services, Inc., a Georgia
corporation (the “Company”), each lender party thereto and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:  

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
September 1, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Fidelity National Information Services, Inc., a Georgia
corporation (the “Company”), each lender party thereto and Bank of America,
N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:  

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

SOLVENCY CERTIFICATE

[Date]

This Solvency Certificate is delivered pursuant to Section 4.0[2][3](h) of the
Term Loan Credit Agreement, dated as of [        ] (the “Credit Agreement”),
among Fidelity National Information Services, Inc., (the “Borrower”), each
lender party thereto, and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1. I am the Chief Financial Officer of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section 4.0[2][3](e) of the Credit Agreement and such documents
and made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its debts or the debts of any such
subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

FIDELITY NATIONAL INFORMATION SERVICES, INC. By:  

 

Name:   Title:   Chief Financial Officer

 

F-2